 In the Matter of G. W. HUME COMPANY AND CALIFORNIA PROCESSORS& GROWERS, INC.andFOOD, TOBACCO, AGRICULTURAL & ALLIED WORK-ERS UNION OF AMERICA, C. I.0. andINTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, A. F. OF L., AND CALIFORNIA STATE COUNCIL OF CANNERY UNIONS,A. F. OF L., PARTIES TO THE CONTRACTCase No. 00-C-1391.-Decided October 31, 1946Mr. John Paul Jennings,for the Board.Messrs. Paul St. SureandJames R. Agee,of Oakland, Calif., forthe respondent.Messrs. Gladstein, Andersen, Resner, Sawyer,eCEdises,byMr.BertranmEdises,of Oakland, Calif., for the CIO.Messrs. Tobriner d Lazarus,byMr. Mathew 0. Tobriner,of SanFrancisco,Calif., for the AFL.Mr. Seymour Cohen,of counsel to the Board.DECISIONANDORDEROn May 20, 1946, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent Hume had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherrecommended that the complaint be dismissed as to the respondentAssociation, and also that it be dismissed without prejudice insofaras it alleges that John M. Smith was discriminatorily discharged.Thereafter the AFL filed exceptions to the Intermediate Report anda supporting brief.On October 1, 1946, the Board at Washington,D. C., heard oral argument in which the respondent Hume, the AFL,and the CIO participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case, and71 N L R B, No. 81.533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the modifications and additions hereinafter setforth.1.The Trial Examiner found that the respondent Hume enteredinto a closed-shop contract with the AFL on March 25, 1946, after theBoard had determined that there existed a question concerning repre-sentation of the employees covered by the contract,' and after theBoard had, in vacating the first election held to resolve the questionconcerning representation, explicitly reserved to itself the determina-tion of that question.2We have already considered the propriety ofsuch conduct in a companion case,Matter of Flotill Products, Inc., 70N. L. R. B. 119; and, for the reasons therein stated, we conclude thatthe respondent Hume, by entering into the contract of March 25, 1946,interfered with, restrained, and coerced its employees, within themeaning of Section 8 (1) of the Act.'While it is not determinativeof the issue before us, it is to be noted as added proof of their unlawfulconduct that the parties, by executing the new contract, did more thanpreserve thestatus quo.The provisions of this contract are morestringent than the corresponding union security provisions theretoforein effect, as set forth in the Intermediate Report.The Trial Examiner also found, as an additional ground for invali-dating the March 1946 contract, that it covered a unit different fromthe unit previously found appropriate by the Board. In view of ourconclusion in the preceding paragraph, we find it unnecessary to passupon this further issue in the present case.2.The Trial Examiner found that the respondent Hume discrimi-natorily discharged 29 employees because of their failure to maintainmembership in the AFL. This issue is independent of the represen-tation aspects of the case discussed in paragraph 1, above, and itsresolution is determined by well-established principles under Section8 (3) of the Act and the proviso thereto.The pertinent provisions of the contract in force at the time of thedischarges are set forth in the Intermediate Report, and we agree withthe Trial Examiner's conclusion that nothing in those provisions re-quired the employees in question tomaintaintheir union membershipas a condition of continued employment with the respondent.4Wealso agree with the Trial Examiner's conclusion that at the time of thedischarges the respondents did not regard the contract as requiringiMatter of Bercut-Richards Packing Company;et al.,64 N. L. R. B. 133.2Matter of Bercut-Richards Packing Company, et al.,65 N. L. R. B. 1052, 1057.3In view of the state of the record and in view of our opinion that we shall effectuatethe policies of the Act by our remedial order, we find it unnecessary to determine whetherthe execution of the contract also violated Section 8 (3) of the Act.4 SeeN. L. R. B. v. Electric Vacuum Cleaner Company, Inc.,315 U. S. 685, 692;N. L. R. B.v. Isthmian Steamship Company,126 F. (2d) 598, 600 (C. C. A. 2);N,. L. R. B. v. MasonManufacturing Company,126 F. (2d) 810, 814 (C. C. A. 9). Cf.Matter of The Iron Fire-man Manufacturing Company,69 N. L. R. B. 19. G.W. HUME COMPANY535maintenance by employees of union membership, whatever oral under-standing may have previously existed between the parties."Moreover,that the parties clearly understood the difference, in terms and effect,between a contract requiring maintenance of membership and onewhich does not, becomes apparent by comparing the contract in effectat the time of the discharges with the contract subsequently executedby the parties in March 1946. In the latter contract the parties ex-pressly provided that employees who failed to maintain their member-ship in the Union could be discharged.3.In Section VI of the Intermediate Report, entitled "TheRemedy," the Trial Examiner stated that the respondent would not"be required or permitted," under the recommended order therein, tovary those provision§ of the contracts in question which establish"wages, hours of employment, rates of pay," etc.While we agree withthe Trial Examiner that our order does not require the respondent tocease and desist from giving effect to these contract provisions, we donot now consider it necessary to pass upon the permissibility of do-uso.gORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labot Relations Act, the National Labor RelationsBoard hereby orders that the respondent, G. W. Hume Company,Turlock, California, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Recognizing Cannery Workers Union, Local 22382, A. F. of L.,and California State Council of Cannery Unions, A. F. of L., as theexclusive representative of its employees for the purpose of collectivebargaining, unless and until said organization or organizations shallhave been certified by the National Labor Relations Board as the ex-clusive representatives of such employees;(b)Giving effect to its contract dated March 25, 1946, With Cali-fornia State Council of Cannery Unions, A. F. of L., and CanneryWorkers Union, Local 22382, A. F. of L., or to any extension, renewal,modification, or supplement thereof, or to any superseding contract" In this connection, seeMatter of Pittsburgh Plate Glass Company,66 N L R B 1083,where the contract contained a provision that the Company would cooperate with theUnion "to the best interests of all parties "A majority of the Board said "We do notregard as controlling testimony of management and UMW representatives to the effect thatin their opinion the respondent was bound to require membership in the UMW as a condi-tion of employment or that the respondent would accede to such a demand if the Ui\MWinsisted on itThe record does not establish that the respondent agreed to bind itself torequire membership in the U\IW as a condition of employment***the proviso [toSection 8 (3) ] affords no piotection to an arrangement in which an employer may at willdiscriminate in favor of or against any employee with respect to the requirement of unionmembershipAn employer, however excellent its motives, may not refuse to execute thesort of agreement contemplated by the proviso and later invoke the proviso as a defenseto a dischaige made under a different agreement."To the same effect, seeMatter of TheIron Fireman Manufacturing Company,69 N. L R B 19. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDwith those labor organizations or any other labor organization oraffiliate thereof, unless and until said organization or organizationsshall have been certified by the National Labor Relations Board as theexclusive representatives of its employees;(c)Discouraging membership in Food, Tobacco, Agricultural andAlliedWorkers Union of America, C. I. 0., or encouraging or dis-couraging membership in any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of their employment;(d) In any like or related manner Interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Food, Tobacco,Agricultural and Allied Workers Union of America, C. I. 0., or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to Clarence McVay and to the employees whose namesappear in Appendix B of the Intermediate Report, attached hereto,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, in the manner set forth in Section VI of theIntermediate Report, entitled "The Remedy";(b)Make whole the employees whose names appear in AppendicesB and C of the Intermediate Report for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, inthe manner set forth in the afore-mentioned Remedy Section of theIntermediate Report;(c)Withdraw and withhold all recognition from California StateCouncil of Cannery Unions, A. F. of L., and Cannery Workers Union,Local 22382, A. F. of L., as the exclusive representative of its em-ployees for the purpose of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment, unless and until said organization or organizations shall havebeen certified by the National Labor Relations Board as the repre-sentatives of such employees ;(d)Post at its cannery at Turlock, California, copies of the noticeattached hereto, marked "Appendix A." 6Copies of the notice, to befurnished by the Regional Director for the Twentieth Region, shall,"In the event that this order is enforced by decree of a CircuitCourt of Appeals, thereshallbe insertedin thenotice, before the words "A DECISION AND ORDER," thewords :"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS EN-FORCING." G.W. HUME COMPANY537after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced. or covered by any other material;(e)Notify the Regional Director for the Twentieth Region, in writ-ing, within ten (10) clays from the date of this Order, what steps therespondent, Huine has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent California Processors and Growers, Inc., committedunfair labor practices, be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent Hume * discriminated against John M. Smithwithin the meaning of Section S (3) of the Act, be, and it hereby is,dismissed without prejudice.MR. JAMES J. REYNOLDS. JR.. took no part in the consideration of theabove Decision and Order.°APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will offer to those of the employees named below who havenot been reinstated, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed,and make each of the following whole for any loss of pay suf-fered as a result of the discrimination.A. E. BerryH. F. FrazierA. E. MooreErnest G. BishopHarlie FrischknecktHarry E. PiersonViderBjorklundIrwin C. HeagleAbe ThiessenJasper J. BobbOscar JohnsonNeal WattsHarold DillardT. Boyd McKameyR. B. WhiteWm. J. ElyClarence McVayClyde FaddisArchie MillerWe will make whole the following named employees for anyloss of pay suffered as a result of our discrimination against them.Clemie RobinsonAgnes HopkinsClifford C. LutherMonroe RobinsonMyrtle BrownR. E. RearickThomas L. BrollGenevieve AlsupRuth WaiteMargueriteWatts 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will not recognize the Cannery Workers Union, Local22382, A. F. of L., and California State Council of CanneryUnions, A. F. of L., as the exclusive representatives of our em-ployees for the purpose of collective bargaining, unless and untilsaid organization or organizations shall have been certified bythe National Labor Relations Board as the exclusive representa-tives of our employees.We will not give effect to our contract dated March 25, 1946,-with California State Council of Cannery Unions, A. F. of L., andCannery Workers Union, Local 22382, A. F. of L., or to any super-seding contract with those labor organizations or any other labororganization or affiliate thereof, unless and until said organiza-tion or organizations shall have been certified by the NationalLabor Relations Board as the exclusive representatives of ouremployees.We will not discourage membership in Food, Tobacco, Agri-cultural and Allied Workers Union of America, C. I. 0., or en-courage or discourage membership in any other labor organiza-tion of our employees, by discharging or refusing to reinstate anyof our employees, or in any other manner discriminating inregard to their hire or tenure of employment or any term or con-dition of employment.We will not in any like or related manner interfere with, re-strain, or coerce our employees in-tine exercise of the right to self-organization, to form labor organizations, to jour or assist Food,Tobacco, Agricultural and Allied Workers Union of America,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theAct.All our employees are free to become or remain members ofFood, Tobacco, Agricultural and Allied Workers Union of Amer-ica, C. I. 0., or any other labor organization.We will not dis-criminate in regard to the hire or tenure of employment or anyterm or condition of employment of any employee because of hismembership in or activity on behalf of any such labor organization.G.W. HuME COMrANY,F, mployer.Dated ---------------- By ---------------------------------(1tepie.,entative)(Title)NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application'in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. C.W. HuME COMPANYINTERMEDIATE REPORT539Mr John Paul Jeinir.gs,for the BoardMessrs Paul St SicreandJames 1i Agee,of Oakland, Calif., for the respondents.Messrs Gladstean, Andersen, Resner. Suwiiei,& Edcses,by Mi Be? ti ama, Edises,of Oakland, Calif., for CIO.Messrs Tobriner d Lazarus.byMr. Mathew 0. Tobriner,of San Francisco,Calif, for AFL.STATEMENT OF THE CASEUpon a fourth amended charge duly filed on March 26, 1946, by Food, Tobacco,Agricultural & Allied Workers Union of America, affiliated with the Congress ofIndustrial Organizations, herein called CIO, the National Labor Relations Board,herein called the Board, by the Regional Director for the Twentieth Region (SanFrancisco, California), issued its complaint on March 27, 1946, against G. W,Hume Company, Turlock, California, herein called Hume, and against CaliforniaProcessors & Growers, Inc, herein called the Association, alleging that Hume andthe Association, collectively referred to herein as the respondents, had engagedin and are engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and the fourth amendedcharge, accompanied by notice of hearing thereon, were duly served upon CIO,upon each of the respondents, and upon two affiliates of the American Federationof Labor, naively the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of Ainei ica, herein called Teamsters, and California StateCouncil of Cannery Unions, herein called the Council, designated in the complaintas parties to the contract and collectively refereed to herein as AFLWith respect,to unfair labor practices the complaint alleged in substance thatthe respondents- (1) since approximately August 1, 1945, interfered with, re-strained, and coerced Hume's employees in the exercise of their rights as guaran-teed in Section 7 of the Act by (a) urging, persuading, and warning the saidemployees to refrain from becoming or remaining members of CIO, (b) demanding,under threat of dismissal, that the said employees join and remain members ofAFL and pay dues, fees, and assessments to AFL, (c) granting to AFL representa-tives access to.Hume's,plant while denying like privilege to representatives of CIO,and (d) requiring the said employees, as a condition of employment, to obtainclearance cards from AFL and to execute agreements for the check-off of AFLdues; (2) discharged on or about November 21, 1945, 28 named Hume employees'and discharged Harlie Frischneckt 2 and Clarence McVay on November 26, 1945and December 7, 1945, respectively, because of their membership and activities inbehalf of CIO and their refusal to join and pay dues to AFL, that the said dis-chaigoes were refused reinstatement for the same reasons for which they weredischarged, except that some of the dischargees were rehired on or about February7, 1946.The complaint further alleged that a certain collective bargaining con-tract entered into by Hume and AFL, on or about March 25, 1946, is illegal andvoid because it was entered into by the parties thereto with the knowledge thatthe question of representation of Hunie's employees was pending undeterminedbefore the Board.The respondents duly filed a joint answer in which they admitted the allegationsof the complaint with respect to the nature, extent, and character of their respec-tive businesses but denied the commission of the alleged unfair practices.Theanswer also denied that at the time of the execution of the contract between Hume'The naives of these persons are listed on Appendix "A," hereto annexedzAlso referred to in the record as Barley Cruikshank. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDand AFL, on or about 'March 25, 1946, there was pending undetermined before theBoard the question of representation concerning Hump's employees.Pursuant to notice, a hearing on the complaint was held in Modesto, California,on April 10 and 11, 1946, before the undersigned, Howard 'Myers, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Board, the respondents,CIO, and AFL, were represented by counsel and participated in the hearing.Theparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.At the opening ofthe hearing, counsel for AFL moved to dismiss the complauit in its entirety onthe grounds that (1) the proper forum to litigate the questions raised by thecomplaint is the United States Circuit Court of Appeals for the Ninth Circuit, (2)the Board, in its Supplemental Decision and Order of February 15, 1940, inMatter of Bercut-Richaard,s Packing Company, et al,having, in effect, decidedthat Hume and AFL could not lawfully enter into a new contract, has disqualifieditself from deciding this case, and (3) the complaint does not state a cause ofaction.The motion was denied by the undersigned with permission to renew 3AFL then filed an answer denying, in effect, that the respondents committed thealleged unfair labor practices.At the conclusion of the taking of the evidence,Board's counsel moved to conform the complaint to the proof, with respect tominor matters, such as the correction of dates, misspelled words, and the like.The motion was granted without objection.Oral argument, in which counsel forall parties participated, was heard at the conclusion of the hearing and is partof the record.The parties were granted leave to file briefs on or before April16, 1946, with the undersigned.A brief has been received from counsel for AFL .4Upon the record in the case and upon his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACT1.TIIE BUSINESSESOr TILERESPONDENTSG W Hume Company is a California corporation having its principal officesand plant at Turlock, Califoinia, where it is engaged in canning and'processingfruits and vegetablesMore than 62 percent of Huine's products, valued inexcess of $1,900,000 annually, is sold and shipped to customers located outsidethe State of California.California Processors & Growers, Inc, is a non-profit Califoinia corporation,having its principal offices and place of business at San Frinicisco, Califoinia,where it is engaged in, among other things, promoting friendly relations andcooperation between its 61 members and their respective employee-,; in ascer-taining and disseminating among its members facts relative to employer-em-ployee relationship; in representing its mgmbeis as a group in collectivebargaining with their respective employees; and in advising and conferring withitsmembers relative to matters pertaining to their respective employees.Eachmember of the Association sells and ships a substantial amount of its productsto points outside the State of California.Each of the respondents concedes that is is engaged in commerce within themeaning of the Act.IITIIE ORGANIZATIONSINVOLVEDFood, Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, International Brotherhood ofIThis motion was not renewed nor was any other motion to dismiss the complaint, ofany part thereof,madeduring the course of the hearing"The time to file was extended to April 23, 1946. AFL's brief was received on April 29,1946, but has nonetheless been given full consideration. C.W. HUME COMPANY541Teamsters,Chauffeurs,Warehousemen and Helpers of America,affiliatedwiththe American Federation of Labor, California State Council of Cannery Unionsand its constituent unions, one of which is Local 22382,affiliatedwith theAmerican Federation of Labor, are labor organizations admitting to inembei shipemployees of Hume and employees of the Association's other membersIII.THE UNFAIR TABOR PRACTICES1.The Master Agreement and the modification and amendments theretoIn the fall'of 1940, Cannery Workers Union Local 22382, a Federal LocalUnion of the American Federation of Labor, commenced an organizationaldrive among the employees of Hume, a member of Calitoinia Processors andGi ow ers, Inc,herein called the AssociationAt about the same time,the em-ployees of the other members of the Association,were being org.iized by Local22382 or by some other Cannery Workers Union,similarly affiliatedOn orabout June 10. 1941,an agreement,herein referred to as the 'Master Agreement,'was executed by and between the Association,as collective bargaining iepre-sentative for and on behalf of its members which included the respondentHume, and California State Council of Cannery Unions, herein called the Coun-cil,as the collective bargaining representative for and on behalf of the variousCannery Workers Unions. On or aboutJuly 3, 1941,pursuant to a provision ofthe Master Agreement, Flame executed an agreement with Local 22382 adoptingtheM;tsteiAgreement as applied to its operationsThe aforesaid MasterAgreement was amended on or about January 26. 1942, and again on or aboutJuly 10. 1943 In the latter year the American Federation of Labor also becamea party to the contract, adopting and ratiiying all the terms and conditions ofthe Master AgreementThe Master Agreement,as last amended.was to con-tinue to March 1, 1945, and thereafter from year to year unless either of thepatties informed the others,within a specified time, of its intention to modifythe said contract.No notice of intention to modify was served within thespecified time prior to March 1, 1945, and the Master Agreement was automati-cally renewedtoMarch 1, 1946The section of the blaster Agi eei neat, as amended, which directly bears uponthe pertinent issues of this proceeding reads, in part,as tollows:SecTioN 3 Preference of Employment and Hiring Practices.(a) It is recognized that the refusal of Union members to work with non-union employees who we within the jurisdiction of the local Union shall notconstitute a violation of this igi eenient, provided, however, that before anystrike action, job action on other dnect action is taken on this account,the local Union will submit the matter for adjustment as prodidcd in Section8 hereof' In order to and in the prompt adjustment of such matters, theUnion shall furgish its members with a clearance card, dues book or otherevidence of paid-up rireaibership, and,when employees who al con theseinorttylusts,as defined in Section J he' col,' ate called to won k, the IJniplor/er willrequest that such evidencebepresented by those who have it,and wall keep abAlsoreferied to in the recordas the"green book agreement"Section S establishes the grievance procedure and piovides for arbitrationSection9 reads,in part as followsSaid [seniority]list shall bebasedon the beginningdate, as accuratelyas can bedetermined,of continuous regular employment or consecutive seasonal employment, asthe case may be, as such employment is hereinattei defined.All employeescovered b3this agreement and referred to in Section4 (a) hereof shallbe named on said listSection 4(a) states"allwork peiformedin Employer's canneries and storehouses,warehouses,labeling rooms or in sheds or lotsadjacent thereto,wheie commoditiesor materials are processed or stored " 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord,which. will be evadable to the Union, of all em.ployecs who do notpresent such evidenceSimilarly the Union will from time to time, when suchinformation is available, notify the Employer of the names of delinquent orsuspended members, or other non-union employees, according to Union records.The Employer shall be the sole judge of the qualifications of all its em-ployees, subject to appeal as provided in Section 8 hereof, butin the selectionof new employees the Employer will give pi eference of employment to un-employed members of the local union, pmovaded they have the necessaryqualifications and are available when new employees are to be leered "NewEmployees," for the pica pose of this agreement. are defined -to be personswho are not on the seneomrty list of the hiring plant, as defined in Section 9hereof. even though they nary have been employed previously bysaidplant.As a basis for preferential consideration as new employees as aforesaid,unemployed members of the local union shall be required to present a clear-ance card from the local union evidencing the fact of their paid-up member-ship.[If such union membems are not available for such employment, theEmployer may hem e any pea son not a neemnber of the Union pm ovcded that suchperson will be required to file an application for membership in the localunion before being put to workUpon filing such application lie shall receivefrom the Union a written statement that he has made such application,which statement shall be taken up by the Employer and returned to theUnion when the applicant is put to work It is thither understood that suchperson must become a member of the local union within ten (10) days afterhis employment, and that the local union will not reasonably refuse to acceptsuch person as a member ] 8 [Italics supplied.]Subsection (b) of Section 3 provules for the mechanics of carrying out theforegoing and requires the coati acting local union to have a representativeavailable in the plant to receive the applications from new employees. In thissubsection "the local union agrees to assume iesponsibitity for completing thematter of subsequent affiliation by new workers as members of the Union "On or about August 21, 11)44, Local 22382 and Iluine entered into the followingagreementThe Company hereby agrees to deduct from the pay of each employeeemployed by the Companywho is covetedbythis agreementall Union duesand assessments, and for this purposethe Union shall provide the Company,on orbeforethe flirt day of each month, the amount of dues payable permnouth to the Union by each member.Said dues shall be deducted from thepay check of the employee on any payday that falls on the clay followingperformance of three days work by the employees in any calendar monthThe Company will promptly notify all employees of these conditions byplacing an appropriate statement thereof on the bulletin board ill the plantof the Company.If any new assessment shall be levied as against niernbcas of the Unionemployed by the Company, such assessments nutst flu it be appm evicted (sic)by the Union and notice themeof given to the Company before suchassess-ments can be deducted fmom- the salut y of the employees by the CompanyAny sums deducted by the Company for the benefit of the Union in anymonths shall be payable to the Secietaiy-Treasuiei of the Union on or beforethe 25th day of the following monthThe Secietary'I'reasurer of the UnionIThe matter in brackets is a modification made on or about July 10, 1943, clue to thethen existing manpower shortage, to permit the cannelies to hire during the 1943 canningseason "emergency workers" who, howcA or, had to either file an application for membershipin the local union of the Council or obtain an "emergency card" therefrom before beingallowed to work. G.W. HUME COMPANY543shall furnish an appropriate receipt to the Company upon receipt thereof.The Company shall not be liable to the Union for any sums other than thosecollected by the Company,The Company and the Union shall work out a mutually satisfactory agree-ment, by which the Company will furnish the Secretary-Treasurer of theUnion, monthly, a record of the dues, from whom the deductions have beenmade, togetlier with the amount of such deductions [Italics supplied ]In witness whereof we have hereunto set our hands and seals this 21st dayof August, 1944.[SEAL]GEORGE W HUME COMPANY,By R. G IlUME.1'residciatCANNERY WORKERS' UNION # 22382,R M ToMSON,Secretai y-Treasurer.REFERENCE IS MADE TO "DUES, COLLECTION AND CHECK-OFF AGREEMENT" DATED THE21ST DAY OF AUGUSr 1944It is hereby mutually agreed and understood that this letter becomes apart of the above mentioned Agreement for the purpose of fixing possibleexpiration date of the Agreement by notification by either party on or beforeMarch first of any year; the teiminetion of the Agieement to become effec-tive if notice is filed by either party on or before 12 o'clock noon on the firstday of Match of any year.GEORGE W. Hu1.IE COMPANY,By 14 GFIuMEAccepted this 21st day of August, 1944.[SEAL]CANNERY Wor cEas' UNION No 22382.By R M ToMSON,Sccretar ij-Ti easui at.In June 1945, the Association, the Council, and the American Federation ofLabor entered into a written agreement which bore the following legend :The within memorandum of agreement contains the amendments to thecollective bargaining contract between California Processors and Growers,Inc , and The American Federation of Labor and California State Council ofCannery Unions, as negotiated during 1944 and as ordered by the NationalWar Labor Board in Case No. 111-7430--DThis memorandum shall con-stitute an inteinn memorandum modifying the amended contract executedJuly 10, 1943 (originally adopted June 100, 1941), and the SupplementaryEmergency Agreement of the same date in 1943, for the purpose of settingforth the understandings reached by the parties since March 1, 1944, and thesubsequent directive orders of the War Labor Board, pending the conclusionof negotiations for the 1945 season, at which time it is contemplated thatthe basic agreement will be repainted, with the following modificationsincluded:This agreement provided, among other things, for the inclusion of a new sub-section to Section 3 of the Master Agreement of June 10, 1941, as amended.This new sub-section reads as follows :3 (c) The Employer will deduct from their wages and turn over to theproper officers of the union the initiation fees and union dues of such mem-bers of the union as individually and voluntarily certify in writing thatthey authorize such deductionsSuch authorization shall apply until orunless it is revoked individually and voluntarily, in writing, by such union,membersThe Employer and the Union each agree that neither of them nor any ofthen officers or members, or employees, will intimidate or coerce employees717734-47-vol 7136 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto executing such certificates or causing them to be revoked. If any dis-putes arise as to whether there has been any violation of this pledge, suchdisputes shall be regarded as a grievance and submitted to the grievance pro-cedure established by this agreement.2.Attempts to induce the employees to clear through AFLAt or about the time of the execution of the 1945 agreement referred to inthe immediately preceding paragiaph, all the "regular" employees of Hume," beingsome 20 or 30 in number, were assembled in the cannery during working hoursand were addressed, in the presence of Factory Superintendent Fordliain, by H C.Torreano and L. B. Brown, representatives of Local 2382Torreano and Brownsuggested that Local 22382 affiliate with the TeamstersThe employees suggestedthat a vote be taken of the membership i0 This suggestion was rejected by Tor-Yeano and Brown who informed the employees that the question of affiliationcould not be voted. After a lengthy discussion the employees decided that theydid not desire to affiliate with Teamsters. Torreano and Brown then left thecannery.Later in June 1945, each "regular" employee of Hume handed to President R.G.Hume his signed revocation of the dues check-off authorization previouslyexecuted.Thereafter no dues were deducted by Hume from the pay of its"regular" employees nor did these employees pay any dues thereafter to Local22382 or to any affiliate of the American Federation of Labor.In the early part of August 1945, just prior to the peach canning season, the"regular" employees of Hume were notified by their respective foremen toassemble in one of the check rooms" Besides Torreano, Brown, and FactorySuperintendent Fordham. the meeting was attended by seven or eight representa-tives of Teamsters," Assistant Superintendent Gallaido, and F S. Clough, a fieldiepiesentative of the AssociationAccording to the undenied and credible testi-mony of Employee Irwin C. Heagle, Clough sought to induce the "regular" em-ployees "to clear through the Teanisteis' Organization in order to keep the plantoperating in a peaceful manner" thioughout the coming peach canning season.Hoagie further testified, without contradiction, and the undersigned finds, that,in response to a question put to him, Clough stated that if these employeescleared through the Teamsters they would not be compelled to execute duescheck-off authoiizations; and that, relying upon Clough's assurances, all the"regular" employees of Hume signed the requested clearance slips at thismeeting.Those "regular" employees whose employment started after the execu-tion of the Master Agreement, had cleared with Local 22382 when they were9At the time of this incident, the Hume Cannery was not in production and hence only"regular" employees as distinguished fiom "seasonal" employees were working in the plantThe names of the above referred to "regular" employees appear on Hume's seniority list.10Local 22382 admits to membership employees of other canneries in the vicinity ofHume's11At the time of this meeting, only "regular" employees were working in the cannery12The record does not disclose the means whereby Teamsters became injected into thepicture as representative of the employees other than that in May or June 1945, PresidentGreen of the AFL "ordered" Local 22382 to affiliate with TeamstersThere is no evidenceof a merger of Teamsters and Local 22382, either by consolidation, absorption, or other-wiseIn August 1945, however, Teamsteis appears to have taken control for all practicalpurposes and to be the group with whom Hume was dealing This question is not material,lioriover, to a determination of the present issues and for the purposes of this report, the.term AFL will be applied generally to such organizations here involved which are affiliatedwith the American Federation of Labor without attempting to distinguish between themas "Cannery workers" or Teamsters, except when such distinction may be required by thematter then under discussion. G.W. HUMP COMPANY545originally hired as "new employees"; and since then, as employees on theseniority list, no further clearance had been required of them either under theMaster Agreement or by custom, for recur ring seasons.On August 8, 1945, the first day of the peach canning season, Heagle, who hadbeen the chairman of the shop committee for Local 22382, complained to Fordhamthat all the seasonal employees were being "double crossed" because they wereforced to execute dues check-off authorizations before they could obtain clearanceslipsIIeagle's protest was of no avail since General Superintendent Birchallcontinued to insist that all the seasonal employees, some of whom had workedfor Hume for a great many years and obviously were on the seniority list, "clearwith the union" before they could be put to work, notwithstanding that he knewLocal 22382 was refusing to issue clearance slips until the employees shouldexecute a check-off authorization reading as follows:AUTHORIZATION FOR DEDUCTION OF UNION INITIATION FEES AND UNION DUESI, ------------------------------, a member of Cannery Workers UnionA. F. of L, and an employee of ------------------------------------------------------ at ------,--------------, do hereby individually andvoluntarily certify that I authorize, by this writing, the above named Coin-pany to deduct from my wages, and turn over to the Treasurer of CanneryWorkers Union of .. A. F of L., any and all union initiation fees and duescertified by said Union to said employer now or hereafter to be due from orpayable by me to said UnionThis authorization is signed by me under theprovisions of Section 3 (c) of the collective bargaining agreement betweenCalifornia Processors and Growers, Inc, and the American Federation ofLabor and California State Council of Cannery Unions, and shall continuein force until or unless it is revoked individually and voluntarily by me, inwritingBetween August 8 and 13, approximately 150 of the 400 people then in Hunic'semploy executed and personally delivered to President Hume signed revoca-tions of the dues check-off authorizations which they had been compelled to exe-cute before clearance slips were issued to them.3CIO organizes the employees.Events leading up to the November 20, 1945,dischargesDuring the latter part of August 1945, CIO commenced an organizational driveamong Humne's employeesFor some weeks previous, organizational drives werebeing conducted by CIO and another labor organization among the employees ofother meinheis of the Association as well as those of non-membersNumerouspetitions had been filed by these 2 labor organizations with the Board seekingcertification of representatives of the employees in the various canneriesTheMaid, by appropriate order, consolidated these petitions and held hearing there-on on various days between July 3, and September 11, 1945" On October 12,194.x,n the Board issued its Direction of Election and Order wherein it directedthat an election by secret ballot be conducted under the auspices of the RegionalDirector for the Twentieth Region among the employees of all the members of theAssociation and certain non-members. In this order the Board found that theisThis proceeding is entitledHatter of Rercut-Richards Packing Company, et alAPI,was a party to this proceeding and participated therein by counsel19On October 5, 1945, the Board issued a telegraphic decision subject to confirmation bya written opinion, which was issued on October 12, 1945. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, with the customary exceptions, of all members of the Association, in-cluding the respondent Hume. constituted an appropriate unit.Between October 11 to October 18, 1945, elections were held at the variousc:uuieiies"The election at Hume was conducted on October 17. Thereafterobjections to the conduct of the elections wei e filed by AFL, and on the basis ofsuch objections, the Board on February 15, 1940, issued its Supplemental Deci-sion and Order setting aside the elections "GeneralManager Birchall testified, and the undersigned finds, that shortlyafter the 150 employees had handed President Hume their revocations of check-off authorizations, copies of which were sent to Local 22352. Brown and anotherLocal 22382 representative sought to persuade the signers of the revocations tocancel them, but they refused to do so; that no dues were deducted from thepay of the signers of the revocations after their receipt by Hume, that early inNovember 1945, at the beginning of the fall spinach canning season. Local 22382demanded that Hume "lay off or fail to employ all those who would not clear"through Local 22382: that on receipt of this demand, Brown, the representativeof Local 22382 and President Hume placed a telephone call to the Association tocheck the legality of the request. that the conversation was between PresidentHume and Clough: that Clough advised President Hume that the company hadno right to discharge workers for their refusal to "sign up" with the union, thatPresident Hume conveyed this information to Local 229S2 and refused its de-mand, that on November 19, the Teamsters Union refused to allow L. J. Swan-son Co, an independent truck contractor, to deliver spinach to the II ine cannery ;that Torreano informed President Hume. who arrived at the cannery at about 11o'clock that night, "the spinach deliveries would be stopped until certain em-ployees were discharged" ; that on the following day, November20, the employeescould not work because AFL had placed a picket line around the cannery andrefused to allow any truck to enter.On themoaningof November 20, a iepiesentative of Local 22352 telephonedPresident Hume and gave him a list of 28 persons whose discharge Local 22382was demanding on the ground that they had not paid their dues and had beensuspendedThe telephone call was followed by a letter which was handed toPresident Hume later in the day.Upon receiving this demand, Hume assembledthe "regular" employees, explained the situation, had the list of names readaloud by Ileagle, and told those whose names had been read that they were ]aidoff until the matter could be straightened out" Following this action, AFL'5Except thatan election at one of the canneries was held on December 20, 194510The tallyof the votesat the elections of the employees of the Association'smembersshowApproximatenumber of eligible voters---------------------------23, 545'valid votes counted-------------------------------------------10,968Votes cast for California State Council of Cannery Unions, A. F of L_4, 701Votes cast for F T. A.-C. I O________________________________6, 067Votes castfor Cannery and Food ProcessWorkersCouncil of thePacific Coast,Independent -----------------------------------110Votes cast against participating labor organizations--------------90Challenged ballots--------------------------------------------1,291Void ballots -------------------------------------------------248r7The "regulars"who were thus laid off included,A E Berry, Ernest G Bishop, ViderBiorlrlund, Jasper J Bobb, Harold Dillard, William J Ely, Clyde Faddis, H F Frazier.Ilarlic Frischkneckt, Irwin C Ileagle, Oscar Johnson, T Boyd McKamey, Archie Miller,A E. Moore., Harry E Pierson, Abe Thiessen, Neal Watts, R B. White, all of whose namesare listed as "regulars" on Appendix B, hereto annexedWhile Moore's name was not inthe letter, it was one of those originally given Huine over the telephoneThe omission,which was unintentional, was subsequently corrected on November 20, by telephone. G.W. HUME COMPANY547lifted the picket line and allowed spinach to be delivered to the cannery '8There-upon the operation of the cannery continued not mal until the end of the spinachcanning season on or about January 5, 19464The November 20 and 21, 1945, dischargesOn the morning of November 21, AFL blocked the entrances to the canneryand permitted no male employee, except ex-service men, to enter who was unableto exhibit a current clearance slipThose who were barred included not onlythe group of "regulars" who had been "laid oil" the previous day, but also somaseasonal employees who were on the seniority listThese excluded employeesattempted to force the picket lineA scuffle ensued and after it had been stoppedby the watchman. Factory Superintendent I ordhani was sent for.Dleanwhile, the women employees and the ex-service men who had been per-nutted to pass through the picket line without exhibiting clearance slips werebeing canvassed within the cannery by Assistant Superintendent Gallardo as towhether they were members in good standing in Local 22382Those who werenot were told they could not work until they had cleared with Local 22382 andwere sent off the jobThese reached the outside while Fordham was addressingthe men who had been excluded and were in the group as Fordham told the groupthat they could not woik there, and ordered them off the premises nrsBy this time, the contest between AFL and CIO for representation of the employees ofthe members of the Association had reached a high pitchThe following letter, dated ATo-rember 20, 1945, from the Association to the Council not only illustrates this, but also setsout with cluity, the position of the Association on the subject of discharges of employeesfor failure to maintain membership in good standing in their local unionThis will acknowledge receipt of your letter of November 17; 1945 concerning abulletin alleged to have been issued by Local 82 PTA-CIO, and quoted by you asfollows"We have reached an agreement with the California Processors and Growers andthat no one has to pay dues to the APL to work in the canneriesEvery FTA-CIOmember should immediately sign a revocation slip and start paying dues to Local 82,PTA-CIO "Replying to your demand for "an official statement . .as to whether or not anyunderstanding or agreement had been reached between the FTA-CIO and the Cali-fornia Processors and Growers," the following is our response1.California Processors and Growers, Inc has reached no agreement with PTA-CIO that "no one has to pay dues to the AFL to work in the canneries "In discussions with representatives of FTA-CIO, we have reiterated our positionthat the existing collective bargaining agreement will be observed by California Proces-sors and Growers, Inc. Since these discussions, we have received a telegram fromEdgar Warren, Director of Conciliation Service, U S. Department of Labor at Wash-ington, D. C , advising us that the contract with the APL remains "in force and effectuntil -March 1, 1946."2California Processors and Growers, Inc has advised representatives of PTA-CIO that new employees are required to affiliate with the AFL as a condition of em-plo inent, and that canneries are required to supply the APL unions with lists of allemployees who fail to present evidence of AFL union membership.In discussions with representatives of PTA-CIO, we have outlined the proceduresfollowed under the contract, and have advised them that despite the fact that we arenot obligated by contract to discharge employees for failure to maintain union mem-hership, nevertheless, all disputes arising in this connection are required to be sub-mitted to the Central Adjustment Board, under the contract, for final determination.We have in no wise changed our position concerning payment or nonpayment of clues,nor have we reached any agreement with FTA-CIO concerning revocation slips, whichare controlled by the 1945 W. L B Directive Order.A copy of this communication is being sent to the officials of FTA-CIO.inFordham denied that he told the group that they were discharged, as testified to byseveral hoard witnessesHe testified that lie "told them to get off the property . . untilthey had cleared with the union"The undersigned finds that the employees listed inAppendices B and C, hereto annexed, were in fact discharged at that time. 548DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to Fordham's orders, all those piesent, both the "regular" eniplo.Neesand those seasonal workers 10 on the seuiotity list whosenamesmake up AppendixC, hei eto annexed, left Hume's pieimses and were not rehired by Hume until earlyin 1946,as ishereinafter set out.Although the "seniority list" was not intro-duced in evidence, it is found that each of the persons "laid off" on November 20,1945, and those seasonal employees who were discharged on November 21. 1945,whose names are listed on Appendices B and C, hereto attached, were employeescoming within the Master Agreement's description of employees on the senioritylist5.The discharge of Harlie FrischknecktOn November 20, 1945, Hume discharged Harlie Frischkneckt under the follow-ing circumstances :In April 1945, following his discharge from the Armed Forces, Frischknecktwas hired by Hume as a "new" employee and given "regular" employment inthe warehouseAt the time of his employment, Frischkneckt complied with therequirements of the Master Agreement by making application for meniheiship inLocal 22382, and received the clearance slip that was necessary to enable him tobegin work with Hume In August 1945, warehouse Superintendent Granberg,told Frischkneckt and the other warehouse employees that they would have toobtain new clearance slips "through the AFL in order to work" and sent thento an AFL iepresentative in the vicinity of the pay-roll office who, he said, wouldsign them up.Frischkneckt went as directed and told the AFL representativethat he did not want to "get nixed up with the Teamsters." Nonetheless, therepresentative insisted that Frischkneekt not only sign a clearance slip but thathe execute the check-off authorization heretofore referred toFrischkneckt didas rgquired and returned to workLater in the day, he executed and deliveredto Hume a revocation of the check-off authorization.In its records, Local 22382 appears to have erroneously entered Frischkneckt'sname as Harley Cruikshank, for in its letter of November 20 to Hume demandingthe dismissal of the warehouse crew, it omitted the name "Harlie Frischkneckt'but included the name "Harley Cruikshank," although there was no person ofthat name employed by Hume. On receipt of this letter from Local 22382. thewarehousemen were assembled and told that they would be laid offThe con-fusion of names led to some inquiry by Frischkneckt as to whether he was in-cludedHe was told that his name was not on the list but had his attentioncalled to the "Cruickshank" name.Actually Frischkneckt had paid no dues,was a part of the delinquent group, and was unable to understand why,his nameshould be omitted.He joined the others when they left the cannery pursuant tothe group lay-off above described.On November 21, the group arrived at the cannery at about 8 in the morningand attempted to go through the picket lineThe scuffle heretofore referred totook place, following which Fordham appeared, told the group, including Frisch-kneckt, that they could not work there and ordered them away.The following Monday, November 26, Frischkneckt again went to the plantwhere lie inquired of Birchall as to whether his name was on the listAfter20 The seasonal workers who were thus discharged on November 21, 1945, included ClemieRobinson,Monroe Robinson,Thomas L Broll,Ruth Waite, Agnes Hopkins,Myrtle Brown,Genevieve Alsup, Marguerite Watts, Chfiord C Luther, R. E Itearick, all of whose namesare listed as seasonal employees on Appendix C hereto annexedThe name of John MSmith, a seasonal employee listed in the complaint,has been omitted from Appendix C andno finding is made with respect to his discharge since the record contains no evidence uponwhich to base a finding as to his status on November 21, 1945,or thereafterSmith did notappear at the hearingAccordingly,the undersigned will recommend that the complaintas to him be dismissed without prejudice G.W. HUME COMPANY549consulting the list, Birchall told him he was not on the list and sent him in toworkHe worked about 4 hours. He testified that then-the AFL man came around and wanted to know if I was going to go up beforea board and pay my back dues, and everything, and I talked with him therequite a while, and lie said he would vouch for me it I wanted to go into theAFL, and I told him I would think it over, and when noon come I got tothinking about it, and I found out we would have to pay dues'to the AFL,so I just left and never reported back to work anymore, because I did notfigure on paying AFL dues.Frischkneckt was in the same position as were all the others in the warehousegroupOnly the circumstance of the error in names excluded him from beingincluded in the group listed on Appendix B, hereto annexedHe realized thisHe had joined the CIO some months before mud knew he was in default of duesin AFL The discharge of November 20 and the confirmatory action by Fordhamon November 21 was notice to him of the intent to include him when the nameCruikshank was eironeously used.His conversation with the AFL representativeon November 26 was lurtlier notice that it was through 'error that lie had beenpermitted to return to work on that day.When he left the job, it was with theappearance of having (]one so voluntarily. Actually, however, there was nothingvoluntary about it.His termination actually took place on November 20, andit is so found, but whether the 20th or 26th, it was, impelled by Plume's conducttoward the group and the knowledge, based on that experience, that his refusalto reinstate himself with AFL would result in his dismissal.Under such circum-st<,nces,Frischkneckt's termination is found to be a discharge attributed toHume's conduct, based on Frischkneckt's refusal to maintain membership in goodstanding in AFL.This finding is buttressed by Frischkneckt's undenied andcredited testimony that shortly after November 26, he was told by SupervisorOrville Hopkins that lie would not be able to work unless he "would sign up withthe AFL "6 The discharge of Clarence McVayClarence MeVay, a seasonal employee, was discharged by Hume on December7,10,45j, for failure to maintain his membership in Local 22382When McVay wasfirst hired by Hume sometime in 1945, he received a clearance from Local 22382,obviously after he had made application for membership in that organization,and at the same time executed a dues check-off authorization.However, herevoked the check-off authorization soon after its execution and never paid anydues to Local 22382.On December 7, 1945, a representative of Local 22382 cameto the cannery and told McVay, in the presence of his foreman, that if he (lid notpay his union dues lie could not workWhen McVay refused, his foreman, atthe request of the representatives of Local 22382, took McVay's time card,punched it out on the clock, and handed it to McVayMcVay then placed thecard in the box where punched cards are usually placed and left the cannery.The undersigned finds that McVay was discharged by Hume on December 7,1945, because of his failure to pay dues to a labor organization.7.Hume's attitude toward compulsory maintenance of membershipFrom the time the Hume employees revoked their dues check-off authorizationsin June 1945, Hume endeavored to induce its employees to comply with AFLdemands and pay dues to the AFL These efforts were made, as Birchall andPresident Hume admitted at the hearing, for the purpose of maintaining har-monious relations with Local 22382 and to induce the Teamsters to permit spinachand other products to be shipped in and out of the Hume canneryHume's 550DECISIONS OF NATIONALLABOR RELATIONS BOARDactions appear to have been based on an erroneous understanding of the MasterAgreement, but this was clarified in November before any of the dischargesherein discussed took placeAs a result of advice Hume received concerning theprovisions of the Master Agreement it refused the demands of AFL to dischargeany employee for failure to maintain good standing nrembeiship in Local 22382However, as a result of the AFL pressure it capitulated as found above.Thisfinding is buttressed by the credible testimony of Birchall who testified as follows :At that time of the fall spinach signup, the management, 11 G Hume,was told by the union representatives, Brown and Evans .. to lay off thoseworkers who refused to sign upThese included full time workers who hadbeen working all yearWhereupon Brown and Hume priced it call to theC P & G" to check the legality of the union's requestA conversation be-tween Hume and CloughClough advised that the company had no right todischarge workersfor their refusal to sign with the unionThe com-pany conveyed this information to the UnionThe company conveyedthis information to the union, and acted accordinglyBelore checking withthe C P & G, the company was under the impiession that the woikeis hadto sign up in of der to stay on the ,lob, n nd those workers who were hiredwere so informedThis position was reversed and clarified upon receipt ofthe C. P & G.'s advice.No workers were discharged at this time because oftheir failure to sign up.8.Reinstatement in 1946On February 7. 1946,Flume rehired some of the regular employees it had laidoff on November 20, 1945Others were rehired from time to time thereafter =2These persons were relined and were in Hume's employ at the time of the hearing,despite the fact that they had not paid clues to Local 22382 since June 1945, andobviously had not presented any clearance credentials.On February 8, 19-16,a special meeting of the Central Adjustineiit Board-' washeld.According to the minutes of that meeting the following ensued:Chairman Pankey presented the complaint involving the G W Hume Co.dated February4, 1946,as followsNature of Complaint:"The G W Flume Company has mailed letters to appioxiniately twenty-five ex-members of Local Union#22352 who were not in good standing,.The letters mentioned above advise and request that these ex-membersreturn to work at the Hume plant on Thursday, February 7, 19-10"Mr. St Sure described the various discussions held in the recent past con-cerning the application of Section 3 (a) of the agreement,stating that these=iC P & G is referred to herein as the, Association.21While the record is clear that some of the group who were discharged on November 20,1945, were subsequently se-employed by Hume for portions of the canning seasons, it doesnot reflect with definiteness all of those who were so rehired nor the length of their respec-tive employment after being rehired.For this reason no specific finding is made as to theextent of re-employment by Hume of any of those who are here involved, except as toClarence McVay and John M Smith, seasonal employees on the seinouty list, neither ofwhom was ieliired by Hume in any capacity, and Oscar Johnson, a "regular" employeewho entered the Aimed Services sometime after November 20, 1945, and was still in theservices at the time of the hearing hereine3 The Master Agreement provides for a Central Adjustment Board, composed of an equalnumber of representatives of the Association and of the Council, to adjust grievances whichcannot be satisfactorily adjusted by the individual member.The agreement further pro-vides that the decisions of the hoard shall be final and binding upon the parties concerned,unless there is a deadlock among the members of the board, then, in that event, an outsideperson, mutually satisfactory,shall be called upon to make the final decision. 0G.W. HUME COMPANY551discussions have resulted in no common agreement between union andemployer representatives concerning the interpietation of Section 3 (a) ofthe contractMr St. Sure described the question at issue in this case as follows:"Whether the G W. Hume Co , a member of California Processors andGrowers, Inc , in accordance with the terms of the collective bargainingagreement between California Processors and Growers, Inc and CaliforniaState Council of Cannery Unions, and/or the agreement between GW.Hume Co and Local Union 22382. and/or the past practices of the unionand the plant management, is required to maintain a union shop "It was moved by Mr Elorduy. seconded by Mr Rizzo. that the G W HumeCompany be required to maintain a union shop in accordance with the aboveconsiderations which comprise the issueThe following were designated as voting members :Ted LopezA. 'VV FordHarry RizzoRalph Wanzerhike ElorduyA. I. WaltersRose SandersSam Kai KeeA secret ballot resulted in a four to four vote whereupon the Boardordered the case transmitted to an arbitrator for decision.Following discussion upon the choice of an arbitrator, it was mutuallyagreed by all parties that the U. S. Conciliation Service would be requestedto appoint a permanent staff member of that Service as arbitrator and thesecretaries of California State Council of Cannery Unions and of CaliforniaProcessors and Growers, Inc, were directed to prepare and transmit theStipulation to Arbitrate.The same day, the following "Stipulation to Arbitrate" was entered into bythe Association and the Council :It is hereby agreed by the parties listed below that the issues describedbelow shall be heard by an arbitrator to be named by the Director of the U. S.Conciliation Service, Department of Labor, said arbitrator to be a memberof thepermanent staffof the U S Conciliation Service.The issues to be determined are as follows :Whether the G W Hume Co, a member of California Processors andGrowers, Inc , in accordance with the terms of the collective bargainingagreement between California Processors and Growers, Inc and CaliforniaState Council of Cannery Unions, and/or the agreement between G W HumeCo and Local Union 22382, and/or the past practices of the union and theplant management, is required to maintain a union shop.The decision of the arbitrator shall be final and binding upon the parties.No price issue is involved.By-letter dated April 3, 1946, George Cheney, the arbiter designated by theUnited States Conciliation Service of the United States Department of Laborconfirmed the oral statement he had made to counsel for the Association severalweeks prior thereto that he would not serve as arbitrator in the matter. At thetime of the hearing no other arbitrator had been appointed and nothing furtherhad been done in the matter9.Vacation .of Election ResultsOn February 15, 1946, the Board issued a Supplemental Decision and Orderin the "Bercut-Richai ds" matter wherein the Board, one member dissenting,ordered the elections which had been held pursuant to its Direction of Election 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDin that consolidated case, vacated and set aside.The majority decision of theBoard reads, in part, as follows :Upon consideration of all the foregoing facts, we are of the opinion thatthe elections were not, under the circumstances here presented, attendedby such procedural safeguards or certainty concerning eligibility as to con-stitute a proper foundation for a Board certification in an industry whichhad been the scene of such bitter strife. There is substantial doubt whetherthe results are truly representative of the desires of the employees whoshould have been eligible to vote therein. (SeeMatter of Kennecott CopperCorporation,55 N. L. R B 929. See also,Matter of Mobile Steamship Com-pany,11 N. L. R. B. 374.) It is of vital importance to the Board's effectuationof the policies of the Act that the integrity of its procedures be maintainedat all times and at all cost, and that the regularity of the conduct of itselections be above reproach. In this view of the matter, it is relativelyunimportant that there is no sure proof that one party to the election wasprejudiced more than the other.We therefore are constrained to conclude that the balloting was notconducted in accordance with our usual standaids or under conditions tend-ing to create confidence in the result or to lay the foundation for satisfactorybargaining.We ate of the opinion, therefore, that the purposes of theAct will best be served by setting aside all of the elections held herein.While we view the record as requiring this result, we reach it withconsiderable icluctance because it means that the employees will have nobargaining representative to negotiate in exclusive collective agreementto cover the coming season, until a new election can be held which mayresult in one of the rival unions being certifiedThe current APL contractwill expire on March 1, and since the legal effect of the foregoing determi-nation is to keep the question of representation pending before the Board,none of the unions is entitled to an exclusive status as the bargaining agentafter that date. In accordance with well-established principles (seeMet-west Ptping & Supply Co lite,63 N. L R. B. 1060. See alsoMatter ofKen-Rad Tube & Lamp Corp ,62 N L R. B 21), the employers may not,pending a new election, give preferential treatment to any of the labororganizations involved, although they may recognize each one as the rep-resentative of its members. In this state of the record, no legal effectmay be given the closed-shop provision contained in the current collectiveagreements after their expiration date; (moreover, no requests for dis-charges resulting from activity in the election are justified even under thepresent agreementSeeMatter of Rutland Court Ouniems,44 N L R. B.587, 46 N. L. R. B 1040) the inclusion of any such provision in any newagreements, or action pursuant thereto, would clearly be contrary to theproviso in Subsection 8 (3).Nothing in our decision, however, shouldbe construed as requiring any change in the substantive conditions of em-ployment now existing by virtue of the foregoing agreementsIn order to expedite final disposition of the case, the Board will conductnew elections as soon as eligibility lists can be prepared which meet theobjections discussed herein.Upon appropriate motion, the Board willexplore the possibility of holding the election at an early date by use ofsnail ballots as ii ell as by the manual method, provided the feasibilityof this procedure, with adequate safeguards, can be demonstrated by thesubmission of data not incorporated in the present record.As an alterna-tive, the Board will consider holding a new manual election as early in the1946 season as there is substantial reemployment.ii G.W. HUME COMPANY553In setting aside these elections, we are aware of the fact that the pro-cedural defectarisingfrom the absence of a master eligibility list is notapplicable to the elections held among employees of the independent Com-paniesHowever, the other defects based on uncertainty concerning themeaning of 25-day eligibility rule and the action taken respecting employees"temporarily laid off," are just as applicable to these elections as they areto the elections held among the employees in the C P & G unit.We are ofthe opinion that by-reason of these difficulties, the elections conducted amongemployees of the Independent Companies raise such a possibility of errorthat such elections should also be vacated and set aside.As a practicalmatter, this will be in harmony with our ruling regarding the electionsin the C P & G unit and will avoid inconsistent disposition of the problemsof the cannery industry.Sometime prior to March 1, 1946 but after the issuance, and the receipt ofcopies thereof by the parties thereto, of the afore-mentioned Supplemental De-cision ofthe Board, AFL served a demand upon the Association for a contractto replace the Master Agreement, which after the service of the said demand,was to terminate by its own terms on March 1, 1946 In its demand AFL stated,among otherthings, that it wanted "a contract on behalf of our organizationthat continues to give us exclusive bargaining rights and that affords us aUnion shop."On or about March 25, 1946, the following agreement was entered into :This Memorandum of Agreement, made and entered into this 25th dayofMarch, 1946, by and between G W Hume Co., located at Turlock, Cali-fornia, hereinafter referred to as Employer, California State Council ofCannery Unions, A. F. of L., and Cannery Workers' Union, Local 22382,International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, A F. of L, hereinafter referred to as Union,Witnesseth : That in consideration of the premises it is mutually agreedas follows:1. It shall be a condition of employment with the employer that allemployees covered by this agreement shall become and remain membersof the Union in good standing. Present employees who are not as of thedate of this agreement members of the Union must become members withinten (10) days from the date hereof. Any new employee shall be requiredwithin ten (10) days of the date of hiring to become a member of theUnion and thereafter remain a member in good standing.Persons who fail tomaintaingood standing in the Union in accordancewith the By-Laws thereof shall be discharged within thirty-six (36) hoursafter the company is so notified by the Union.In the hiring of additional employees, the employer shall give preferenceto unemployed members of the local Union provided such individuals havethe necessary qualifications and are available within forty-eight (48)hours after being notified.As a basis for preferential consideration un-employed members of the local Union shall be required to present a clear-ance card from the local Union, evidencing the fact of their paid-upmembership.2.Any adjustment in wages, hours or conditions, which may hereafterbe agreed upon by the parties, shall be effective as of March 1, 1946 andretroactive to that dateThe record shows that the parties to the foregoing contract intended it tohe an agreement of indefinite duration, incorporating all the terms of the MasterAgreement which were not inconsistent with the March 25, 1946, contract. In 554DECISIONSOF NATIONALLABOR RELATIONS BOARDshort, the parties intended it to be a new over-all agreement providing for aclosed-shop plus the pertinent provisions of the Master Agreement.In addition to all the foregoing, it is to be noted that after March 1, 1946,Hume admittedly permitted representatives of Local 22382 free access to thecannery for the purposes of collecting dues and soliciting membership but atthesame time denied like privileges to representatives of CIO.Analysis and conclusions concerning events prior to March 25, 19461.The discharges under the Master AgreementThere is no dispute as to the foregoing facts. The issue, as it arises from themturns on the questions whether, as a condition of continuous employment, (1)all employees on the seniority list, which included the "regular" and seasonalemployees here involved, were required to become members of Local 22382 and(2)whether employees, once having taken out membership in the Union, werethereafter required to maintain such membership in good standing.'Both of these questions must be resolved in the negative. The Master Agree-ment clearly exempts employees on the seniority list from being required to ob-tain clearance slips as a condition for going to work from season to seasonand is wholly silent as to the "regular" or year round employees.The mostitdoes with reference to the employees on the seniority list is to require theemployer to report to the local union, from time to time, the names of thosein its employ who did not produce clearance slips on their resumption of work.This part of the agreement contains no language that can be construed to meanthat any employee on the seniority list may not be put to work without a unionclearance or that he must be a member in good standing or a member at all, toqualify for employment.Nor is there any provision in the Master Agreementthat requires an employee who had joined a local union, to maintain his mem-.bership in good standing, as a condition of employment. The sole requirementthat the agreement imposes upon the employer in this respect is to see thatnew -employees," as distinguished from employees on the seniority list, fileapplications for membership in the appropriate local union when they go towork and to notify the new 'employees that, under the Master Agreement, theymust-complete their application with the local union within 10 days.The em-ployer's responsibility for the new employees' affiliation ends upon the makingof such applications by them and the giving of such notices.The local unionexpressly assumes, under the terms of the Master Agreement, full responsibilityfor the new employees' affiliation with it from that point forward. The MasterAgreement is likewise silent as to the obligations of the new employee to thelocal union after his application has been made at the time of his employment,except that within 10 days thereafter he must become a member. It imposesno other obligations with respect to the employee's tenure of employment.Atbest, the Master Agreement is no more than a preferential hiring contract.'The employees here involved were discharged at the instance of Local 22382because of their failure and refusal to pay dues to that organization and to ob-tain from it clearance slips, obtainable only by those in good financial standing.All of them were either "regular" year round employees or seasonal employeeson the seniority list.None were required, under the clear terms of the MasterAgreement, to carry or exhibit evidence of being in good standing in the localunion.Those who had been members of Local 22382 had elected to abandon it.24The record indicates, although it does not clearly reflect, that all-the discharged em-ployees here involved had been members of Local 22382 up to June 1945, when theyabandoned their membership."The status of the contract of March 25,1946, is separately discussed below. G.W. HUME COMPANY555That was their right in the absence of a contractual obligation to maintain theirmembershipThe Master Agreement, to be sure, recognizes the rightof union members torefuse towork withnon-unionemployees and provides thatsucha refusal shallnot constitute a breach of the agreementAFL contends that this provision istantamount to it requirement that every employee must maintain membership in'goodstandingin theappropriate local union as a condition of employment.Even if such reasoning were sound, which it is not, the right is not absolute underthe terms of the agreement.The right may not be exercised until the matter hasbeensubmitted to the grievance procedure of Section S of the Master Agreementand has ultimately been disposed of, either by the Central Adjustment Board orby a named tibitrafor. In any eNeit, the Agreement sustains no such interpre-tation as that proposed by AFLThe contention is therefore wihout meritIn this situation. it may be said that AFL was relying on that provision inpicketingHume'scanneryand permittingno one to work therein without aclearance slip, but such reliance was wholly contrary to the termsof the agree-ment.AFL usurped the grievance procedure of Section 8, by its insistence thatthe employment, of the persons here involved be terminated for While and re-fusal to maintain membership in good standing in Local 22382.The MasterAgreement lends no justification for the discharges here involvedThe solereason for the dischai ges was the refusal of the employees to comply with Hume'sdemand that they join or reinstate themselves in Local 22382 andthereafter re-main in good financial standing, which position was brought about throughAFL's threat of economic hardships to Flume if the employees did not comply.In itsbrief, AFL appears to stress the compulsory check-off agreemententeredinto with Hume in August 1944, as a closed-shop agreement.This contention iswithout merit and it is not supported by the recordThe agreement clearly wasintended as a supplement to the Master Agreement If it had any force as aclosed-shop provision, it was completely abrogated by the memorandumof June1945, amending the Master Agreement which was made pursuant to a directive ofthe -NationalWar Labors Board, which provided forVoiiuirtanycheck-offs revo-cable at willMoreovei, by its language, the August 1044 agreement containsno provision that can be construed to compelei,eryemployee to be andremain amember ingoodstandingin Local 22382The agreement clearly applied only tothenienibcrsof that organization and at most imposes an obligation on Hume tomakedeductions from the pay ofunionniembe's and tin n it over to Local 22382.ItHumefailed to do this, the question was betweenHumeand Local 22332.Hume's failure ,still could not impose an obligation on a member to payhis duesThe agreement is also silent on the proposition that the employees must icuiainin good standing in Local 22.;82 as a condition of employment. In short, theagreementhas nohearing on the issues hereIt has been found that no contractual relationship required the discharges.The discharges were brought about through coercion of Hume by AFLDis-charges thus brought about are not excused or exempted by-the Acts The dis-chargeswere discriminatory and designed to suppoit and encourage meniber-ship in AFLandto discourage membership in any rival labor organization, andtherefore interfered w'th, restrained, and coerced the employees in the exeiciseof the rights guaranteed in Section 7 of the Act, and theundersigned so finds2The Board's jurisdiction versus contract provisionsThe respondents and AFL also argued that the Board should not assume juris-diction over the controversy involving the discharges here considered in the face20N.L. R. R. v. Star Publishing Connpanij,97 F (2d)465 (C. C A 9). 556DECISIONSOF NATIONALLABOR RELATIONS BOARDof the contractual provisions for the disposition of grievances through the Cen-tral Adjustment Board and, in event of a tie vote in that board, through a thirdparty who would serve in the capacity of an arbitrator.The MasterAgreementprovides that a decision reached through such procedure shall befinaland bind-ing upon all parties.Section 8 of the Master Agreement provides:In addition to the power to adjust grievances referred to it by localunions'or the Employer as hereinabove provided, and the determination of appealsin crises of contested discharge, the Adjustment Board shall have the powerand responsibility to investigate and determine all mattersarising underSection 3 (a) hereof relating to the refusal of union members to work withnon-union employees In all such cases notice of the existence and nature ofsuch dispute shall be submitted in writing to California Processors and Grow-ers, Inc, by the local union, in addition to presentation to the Shop Com-mittee and/or local business agent as hereinabove provided.and further provides:In addition to meetings called to consider specific disputes as herein pro-vided, the Central Adjustment Board shall meet at least once a month, or atother tildes determined by mutual agreement of the members thereof, tor thepurpose of considering any matters, in addition to the adjustment of griev-ances presented by any party hereto, that may relate to the interpretation oradministration of the provisions of this agreementAll decisions of saidBoard in adjusting grievances, and all determinations of said Board relatingto the interpretation or admimstiation of this agreement shall be reduced tvwriting and shall be sent to each local union and to each Employer, partyto this agreement.Adjustments or interpretations made in settlement oflocal disputes prior to submission to the Board shall not be binding upon theCentral Board, buttany adjustment or interpretation made by the CentialBoard shall be binding on all parties heretoIn February 1946, the question concerning these discharges came before theCentral Adjustment Board, not on the merits of the dischargesthemselves, buton the question of whether Hume might rehire the dischargees without requiringclearance with Local 22382. On an even decision, it was determined to submit thequestion of the "closed shop" or "unionshop" issueto an arbitratorto be ap-pointed by the United States Conciliation Service fromamong the permanent staffinembei s of that Service. In March 1946, the arbitrator so designateddeclinedto actAt that tune a charge had been pending before the Board andwas underinvestigationThe Board did not assume jurisdiction over all the subject mat-ter until March 27, 1946, when its complaint was issued, at least a week after thedesignee of the Conciliation Service had declined to serve.Under such circumstances, it is not necessary to dispose of the technical ques-tion of a conflict between the exercise by the Board of its functionsin this caseand the open ition of the terms of the Master AgreementThe questionconcern-ing the discharges and its consideration by the Board does not impingeupon anyof the rights of any of the parties to the Master Agreement It is the functionof the Board to follow the mandate of the Act in the interest of the public welfare.Its power and duty to do so, expressed in Section 10 (a) of the Act, is "exclusive,and .not . , affected by any othermeans of adjustmentor prevention thathas been of may be established by agreement, code, law, or otherwise "Contractual provisions for the settlement of grievances or disputesare orderlyprocedures for the avoidance of interruptions to interstate commerce and trade,brought about by collective bargaining, and are encouraged by the Act.Whether G. VV. HUME COMPANY557the Board may override such provisions and, ignoring them, assume jurisdictionand determine a question which might properly have been handled under thegrievance procedure of a contract, is not here involvedHere the arbitrationprocedure had broken down and no steps have been taken to proceed further.ldeanwhile, a question of unfair labor practices affecting commerce and thepublic welfare in a veiy material way has arisenThe board has a duty in suchcircumstances to resolve it and apply a remedy, especially rni a case where, ashere, the contract contains no justification for the discharges under consideration.Admittedly, the situation in the instant proceeding created by the demands ofAFT, that these employees be discharged regardless of the terms of the agreement,.,ofup an obstruction to interstate commerce; but the manner in which Humeniet the situation was violative of the Act for it deprived its employees of therights guaranteed them by the ActWithout Board action, the situation has noprospects of being remedied and the existence of an unused remedial provision ina private agreement may not be allowed to paralyze the board's statutory grantof exclusive jurisdiction 2'iContentions that the Board has heretofore determined the "closed-shop" issueThe Association and AFL vigorously contend that the Board,in itsSupple-mental Decision in theflutter of Rexcut-Richards Packing Coiuprrrwl, et al.,hasroreclosed any question as to the closed-shop character of the Master Agreementand has given the agreement official sanction as a closed-shop contract when it said.No legal effect may be given the closed-shop provision contained inthe current (ollective agieenicnts after their expiration (late . . .The language of the Board carries no such import In the first instance, thenature of the Supplemental Decision was such that it could in no wal be re-garded as a determination of anything beyond the fact that the elections, ascontended, did not afford the employees a full opportunity to make a free choiceand that under the circumstances the elections must be set aside and othersheld at an early date.The position of Board's counsel that the language wasintended to advise the parties of their broad over-all legal rights and obligationsin the interim is soundBut, for the purpose of setting at rest the contentipnof the Association and AFL that the ]nnguage is of the nature of It commitmentby the Board or of a prejudgment on its part of the issues involved in the instantpioceeduig, it must be and it is found to be without meritThrough the develop-ment of machinery for "union security," the terns "closed-shop" has taken on ageneric meaning, applied generally by laymen, to any provision of it contract thatcontains an element of compulsion in the matter of becoming a member of thecentiacting union or maintaining membership in good standing thereinIn theHatter of 13c)-cut-10chaids Paclitrtq Company, et al.,the Master Agreement wasnot under investigation.The Board there was not confronted with the problemof eNaluating it, as it is hereIn the proceeding out of which the SupplementalDecision arose, the term "closed-shop" had been bandied about.Each partythereto commented on it and each recognized that the Master Agreement con-tained some elements of compelling at least certain employees to become mem-bers of a local union.The Board, on prior occasions, has been confionted withother contracts containing provisions for compulsory membership, that haveexpired in the midst of representation proceedings." It would appear that theCfN L R B v Newark Moi ring Ledger Co ,120 F (2d) 262 (on re-argument)(C C A. 3),cert den.314 U S 693.29 SeeMatterof Phelps Dodge Copper Products Corporation,HabirshawCable and WireDivision,63 N L It B 686, 687 558DECISIONS OF NATIONALLABOR RELATIONS BOARDlanguage used by the Board was but a warning against repetition of such conductof employers in other cases which had previously been found to be violative ofthe ActItmakes no difference whether the provision is one for maintenanceof membership, a union shop, a closed-shop, or a preferential shop-all of themcome within the layman's broad genetic term "closed-shop pl ovisions " Itcannot be found that the language was intended to be a determination of theexact character of the contract.4.Contentious relative to interpretation of Master Agreement by parties theretoThe contentions of the respondents and AFL that during the life of the MasterAgreement the parties thereto had interpreted it as requiring membership in goodstanding in an appropriate local union as a condition of employment are notsupported by the recordPrior to about November 11515, there appears to havebeen some uncertainty with Hume as to the application of the agreement in re-quiring membership in good standing as a condition of employmentThere issome evidence that Assistant Superintendent Gallardo, at the instance of Local22352, had, from time to time, between 1941 and 1944, informed employees thatthey could not work there unless they had clearances with Local 22382 and thatsuch non-union employees either dud not report for work again or obtained clear-ancesR M Tomson, secietary-tieasuier and business manager of local 22382from about July 1942 to June 1945, and president of the Council trom aboutthe Council or Local 22382 had asserted that the Master Agreement was a closed-shop contract was when they thought they could get away ivitli it "He testifiedthat the Council always sought a closed-shop contract but that, the Associationwould never agree to the gianting of onehowever, with the amendments to the Master Agreement in the June 1945nienioranduni,made pmsuant to a National War Labor Boa id directive, thesituation began to clear itself and e.n ly in November 1945, on a direct inqun yby Hume to Clough, a field representative of the Association, Hiune was informedby Clough that the Master Agreement contained no compulsion on the employeeswho were on the seniority list to become or remain members of Local 22382.Following this advice, accoid'ng to the testimony of General Manager Biichallabove quoted, Hume consisteiitlj' followed C;lough's interpretation, advised Local22382 of its position and theteatter refused to accede to any of that unions de-mands for discharges because of failure to maintain membership in good standing'in it, until the discharges here involved took placeThat the Association does not and has not regarded the Master Agreement aseither a "closed shop agreement" or a "maintenance of membership agreement,"runs through the entire record and is confirmed, not only by Clough's advice toHume but by the position taken by the Association before the Central AdjustmentBoard in February 1940, and also before this Board when, during the oral argu-ment in Washington, D C , before the Board in theMatter of Bercict-RichardsPackntg Company, et al,on January 24, 1940, respondents' counsel, in responseto a question put to him by Board Member Reilly, stated :..The contract we have provides that initial employment shall call foraffiliation with the union, but the contract itself does not expressly requirethat we discharge people for not maintaining good standing in the union.A. F. of L maintains the side that we have a union shop and should dis-charge people.We are in that conflicting positionThe contract does notexpress it.The A. F of L observes us as a union shop and they have picketedus for not doing so. That contract is in effect until the 28 of February. Itis our position that it is in effect, because the Board assumed that it was G.W. HT ME COMPANY559in its decision; although I understand some question has been raised tothatWe assume it is to effect.From the foregoing, the undersigned finds that the contract was not, either bymutual consent or custom, regarded by the panties as one requiring membershipin good standing In the local union as a condition of employment, but that it was,in accordance with its clear terms as heretofore found, devoid of any provisionrequiring employees on the seniority list to be or become members of the localunion, or requiring any enrplo^cc to maintain his membership it the union afterbecoming a member.The 1-[arch 2.5, 19116, coati act1Execution thereof during pendency of representation proceedingOn Febrnai', 15, 1946, the Bo,ird issued its order setting aside the elections inthe-1latteaofBeicut-Ricli(ods Puckrii- Compenij. et al.for reasons set forthin its Supplemental Decision of that (lateThe Board thenem stated that newelections would be conducted at ,in catty dateThe decision also recitesThe cure eat AFL contra act will expn e on March 1, and since the legal effectof the foregoing deter minat ion is to keep the question of representation pend-ing before the Board, none of the unions is entitled to an exclusive status asthe bargaining went after that date In deco dance with well-establishedprinciples. the etnployeis niay not pending a new election, give prefeientarlineatmcnt to any of the labor a gantrations Involved, although they mayrecognize each one as the representat rave of its members In this state of thei ccord, no legal effect may be gn en the closed-shop provision contained inthe cur' eat collective agt cements after them expiration (late ; the inclusionof any such provision in any new agreements, or action pursuant thereto,would clearly be coatrarv to the proviso in Subsection S (3)Nothing inour decision. however, should be construed as requiring any change in thesubstantive conditions of emplolment now existing by virtue of the foregoingagreements.-Notwithstanding this admonition by the Board, Hume entered into the contra actset out at length in Section 111. A, above, on of about March 25, 1946The respondents and AIL contend that since the Board had set aside theelectionsinHatter of Beiwit-R,rchai6 Puci-rnq Conipany/, ct al.Hume was notonly free "to deal with and recognize the Ab'L as the exclusive representativeof the employees but the employer isobligatedto do so " By a process of elimina-tion,AFL reasons that since no other selection has been made, it rennams thechoice of the majority and therefore is entitled to be recognized and dealt with assuch, on the theor} that once a majority representative status has been established,the representation continues until another representative had been selected andcertified as such by the Boa rdThe decisions cited by AFL in its brief in supportof its contention are directed to this point alone.They do not touch on thesituation that is created when a question concerning representation has arisenbetween rn al organizations and the matter is pending before the Board for deter-minationBecauuse they :lie not in point, it would serve no useful' purpose tohere discuss them.-It i^ undisputed that at the time the agreement of March 25, 1946, was executed,a proceeding w as pending befoi e the Board for the determmat ion and certificationof the collective bargaining representative of not only Flunme's employees but alsothe employees of all the members of the Association as a single appropriate unit.The Board had determined that the appropriate unit consists of all the productionand maintenance employees of the members of the Association, with certain717734-47-vol 7137 560DECISIONSOF NATIONALLABOR RELATIONS BOARDspecified exceptions, and the proceeding had reached the stage where an electionhad been held and ultimately set aside at the insistence of AFLWhile thevoting at the election determined nothing, it reflected that CIO was the preferredrepresentative of a very substantial number of the employees of the Association'smembers, which included HumeThe question then pending was a very real oneas to who represented the employees It still is and it cannot be determineduntil the Board's processes have been exhausted in it valid election or elections.Hume and AFL were not free to enter into a collective bargaining contractmerely because the Board had set aside the elections, An election is only onestep in the investigatory processes of the Board to determine who representsthe employeesThe process starts with the filing of a petition. It then goesthrough the preliminary field investigation on which rests the decision as towhether to proceed further. If further proceedings are to be taken, a hearingis held at which the parties advance their ideas as to the appropriateness of theunit and other pertinent matters. The Board, after considering the record madeat the healing, either decides to proceed no further or to conduct an electionby secret ballot to determine the desires of the employees in the unit it has foundto be appropriateAfter the election, the Board considers all questions raisedas to the validity of the electionTi the Board finds that the election was con-ducted in such a manner, or under such circumstances, that it does not reflecta free expression of choice of those entitled to participate therein, the Boardmay, and usually does, set it aside and orders a new electionAfter a validelection has been had, the Board takes the final steps of certifying the unionshown to have been selected by a majority of those votingThe representation proceeding concei ring Hume',, employees together withthose of the other members of the Association, having been set in motion, itremains a bar to new collective bargaining contracts containing exclusive recog-nition between Flume and any labor organization until 1he entire proceeding hasrun its course It was thei efore Humes obligation under Ilie Act to refuse todeal with any labor organization as the exclusive representative, of its employees.The fact that Hume believed AFL to be the majority representative of the em-ployees at the time of the execution of the March 25, 1".46, contract is not suffi-cientThe question of the majority representation was before the Board and itwas the 1ioai d's, and not Hume's function to resolve that questionBy takingupon itself to determine the question of representation, Hume committed anunfair labor practice by lending prestige to AFL through the process of con-tracting with it while the employees were making their selectionIn Its order of February 15, 1946, setting aside the elections, the Board hadbefore it ample precedent for its pronouncement that, pending the holding ofsubsequent elections and a determination of their results, no new agreementof an exclusive bargaining character might be entered into by any of the em-.prioycrs involved inll[atter of Bereitt-Richards Pacl.i.nq Company, et at ,withany unionThis was no more than a statement of the established legal restric-tions surrounding any employer and rival unions in sin_riar circumstancesInMatter of Elastic Stop Nat Corporation,51 N. L R. B. 694, enf'dn 142 F.(2d) 371 (C. C. A. 8), cert den 323 U. S. 722, the Board enteredan 8 (2) ceaseand desist order largely bottomed on recognition of one of two contending unionsunder similar circumstnces, and used the following language at page 702.A neutral employer, when faced with the conflicting representation claimsof two rival unions, would not negotiate a contract with one of them untilits right to be recognized as the collective bargaining representative hadbeen finally determined under the procedures set up under the ActIn11[attcr of Phelps Dodqe Copper Products Corporation, etc.,63 N L R. B.656, the Board again enunciated the same principleand held discharges under G.W. HUME COMPANY561a closed-shop contract-extended after maturity to hold over during representa-tion proceedings-to be in violation of Section 8 (3), saying at page 687:We are of the opinion that if, during the pendency of an election directedby the Board to resolve a question concerning representation, an employerextends or renews an existing contract with a labor organization, or makesa new one, he violates the Act insofar as that organization is accordedrecognition as exclusive bargaining representative or employees are requiredto become or remain members thereof as a condition of employment.In theMatter of Midwest Piping and Supply Co., Inc.,63 N. L. It. B. 1060,the respondent executed a union shop agreement with one of two contendingunions while a reperesentation petition filed by the oilier union was pendingThe Board said at pages 1070-71:The respondent knew, at the time that the contract was executed, thatthere existed a real question concerning the representation of the employeesin questionThe record shows that both the Steamfitters and the Steel-workers had vigorously campaigned in the plant, but apprised the respond-ent of their conflicting majority representation claims, and had filed withthe Board conflicting petitions, which are still pending, alleging the existenceof a question concerning the representation of the employees covered by theagreement.Under such circumstances. the Congress has clothed the Boardwith the exclusive power to investigate and determine representatives forthe purposes of" collective bargaining. In the exercise of this power, theBoard usually makes such deteiminatlon, after a proper hearing and at aproper time, by permitting employees freely to select their bargaining repre-sentative by secret ballotIn this case, however, the respondent elected todisregard the orderly representative procedure set up by the Board underthe Act, for which both unions had theretofore petitioned the Board, and toarrogate to itself the resolution of the representation dispute against theSteelworkers and in favor of the Steamfitters In our opinion such conductby the respondent contravenes the letter and the spirit of the Act, and leadsto those very labor disputes affecting commerce which the Board's adminis-trative procedure is designed to preventWe further find that the respondent's afotc-mentioned conduct also con-stitutes a breach of its obligation of neutrality.As we have previously held,a neutral etrplo} er, on being confronted with conflicting representationclaims by two rival unions, "would not negotiate a contract with one ofthem until its right to be recognized as the collective bargaining represent-ative had been finally determined under the procedure set up under theAct "Here, the respondent knew that the Board already had jurisdictionover the existing question concerning the representation of the employeescoveted by the contract, and that, in accordance with its usual practice, theBoard would not proceed to a resolution of that question until it had passedupon the then pending original complaint herein, hearing on which hadalready been concluded.That no unfair labor practices are found hereinon the original complaint does not alter the effect of the respondent's laterbreach of its neutrality obligationThe same general rule is inherent in the Board's numerous decisions that sucha contract entered into after representation proceedings have been instituted, isno bar.SeeRadio Corporation of Agnes ica.63 N L R. B. 235.2920 See also,Matter of John EngelhorncCSons, 42 NL R B 866, 875-876 , enf'd 134F. (2d) 553, 556 (C C. A. 3);Matter of SouthernWoodPreservingCo, 45 N. L R B 230,238, enf'd 135 F. (2d) 606, 607(C. C. A 5) ,Matter of Phelps Dodge Copper ProductsCorporation,supra. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is also apparent that the March 25 contract sets up the employees of Humeas a separate appropriate bargaining unit despite the fact that the Board hadalready found that the employees of the members of the Association constitutedthe appropriate bargaining unit. In this respect, too, the March 25 agreementmust fall since it fails to comply with the requirements of the proviso in Section8 (3) of the Act. At the time of the hearing Hume was still a member of theAssociation.By entering into the closed-shop contract of March 25, 1946, Hume, created acondition of discrimination in regard to the hire and tenure and terms or condi-tions of employment of its employees, which had the coercive effect of encouragingmembership in Local 22382 and discouraging membership in CIO. It is thereforefound that the foregoing conduct of Hume was, in fact, a discrimination in regardto the hire and tenure and terms or conditions of employment of its employeesbecause it compelled its employees to become and remain members of Local 22382,and, therefore interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2 Execution thereof under duressIn a prior section of this report, the subject of coercion and the exigencies ofthe business as a defense against conduct prohibited by the Act, has been dealtwith.Here it is again raised with reference to the pressure exerted by AFLto compel the execution of the March 25, 1946, contract by HumeThe circum-stances and the reasons that actually impelled the execution of the contractare both reflected in the following uncontradicted and credible testimony ofPresident Hume while under examination by respondents' counsel :Q Before March 1, 1946, were you given a demand by the union, that is,by the AFL union, that you sign up an exclusive bargaining contract withthem, with closed shop provisions?A.We were asked to, yesQ.Was that asking accompanied by any statement as to what would happenif you did not comply with that request?A. It was intimatedQ. That what?A. That we would not be able to operate.Q. In your opinion, had you not entered into the contract which you sub-sequently did, with that union, would your plant have been able to operate?A.We know that it would not, because we did not enter into any agreementuntil the absolute deadlineforced to enter into an agreement.Q. The agreement that you entered into under those circumstances wasmade on what date?A.March 25, 1946Q. Between March 1, 1946 and March 25, 1946, what occurred in connectionwith the operation of the plant or the stoppage of operation of the plant?A. Trucks were not allowed to come in or out of the warehouse.We werenot operating at the timeThe picket was placed down by the warehouse,so that no trucks could come in or out.***Q BetweenMarch 1, 1946 and March 25, 1946, the bulk ofthe work on opera-tions there would consistof'shipment egdthg,out ^Fthe plantlfrom"'tbe ware-house?A. That is correct. G.W. HUME COMPANY563Q And those shipments of course are customarily hauled by truck, arethey?A Partially rail, partially truckQ.Were any shipments (luring that period made out of the plant by wayof rail9A YesQ Were any shipments during that period made out of the plant by wayof trucks?A NoAQYou say there was a picket line maintained during that period?Correct.By whom?The AFLDid the Teanisters who were driving the trucks observe that picket line?They did.None of them went through?No.You knewthat if thepicket line was maintained,that no incoming truckscould haul produce into the plant, is that correct?A That is correctQ Did the company commence canning operations on March 25th and carryon continuously thereafter9A.We did.This testimony cleanly indicates that the sole reason Hume entered into thecontract of March 25, 1946. was to escape the penalties that were implicit inthe threats of AFL, and not because AFL was the majority representative ofthe enuployees.20In other words, Hume entered into the contract because itfeared that by refusing to do so it would be visited with economic lossAs in thecase of the discharges under like pressure, the choice selected was without thepale of the lawBetween the penalties attached to a disregard of the obliga-tion imposed by the Act to permit the Board, after it had assumed jurisdiction,to determine the question of representation, and the economic hardships thatmight develop from the threat of AFL to bar Hume from the receipt of mei-chandise, Hume elected to bow to the latter and accept the formerHume there-fore must be directed to reverse its position to conform to the requirements ofthe lawAs the United States Circuit Court of Appeals for the Ninth Circuitcarefully pointed out inN. L. P B v Star Pubitshvng Co.,97 F (2d) 465, "TheAct prohibits unfair labor piactices in all casesIt permits no immunity be-cause the employer may think that exigencies of the moment require infractionof the statute In fact, nothing in the statute permits or justifies its violationby an employer."This rule has also been followed in, numerous other casesinvolving employers who have refused to obey the mandate of the Act becauseof pressure by one union which was party to a jurisdictional labor disputeThestatute "perinits no immunity because of undue hardship or economic pressureimposed on the employer It leaven, no room for the appeasement of hostile in-terests.'A contrary principle making enforcement of the provisions11President IIunie admitted that he had no direct evidence that AFL represented themajority of the employees on March 25, 1946, but that he assumed that it represented thembecause "we had alwaysbeen AFL "31 SeeMcQiiay-Norris Mfg Co. v N. L. R. B ,116 F. (2d) 748, 752 (C. C A 7),cert den313 U S 565 See alsoN L. R B v. Isthmian SteamshipGo, 126 F. (2d) 598, 599(C CA. 2) ; N L R B. v. Hudson Motor Car Co,128 F (2d) 528, 532 (C C A 6) ;N. L. R. B v.John NngethorniSons, 134 F.(2d) 553, 557, (C.C A. 3) ,South Atlantic 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act dependent upon considerations of the economic hardships Imposed uponan erliployer would, as here, nullify the right of employees, guaranteed to themby the Act, to bargain through representatives of their own choosingItepre-sentativcs for the purpose of collective bargaining under such a principle wouldbe determined by the degree of economic pressure rival unions or even one'scustomers would be able to bring to bear upon an employer, rather than by thefree choice of a majority of the employees a Such a defense is without meritand as previously stated, it must be and it is found that the contract of March 25,1946,was entered into under circumstances prohibited by the Act and thatthereby Hume has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The undersigned further finds that Hume by (1) urging its employees to be-come and remain members in good standing in Lccal 22382, (2) grar.mg, efterMarch 1, 1946, to representatives of AFL access to its cannery while denying likeprivilege to representatives of CIO, and (3) requiting, as a condition of employ-ment, the employees on the seniority list to obtain new clearance slips fromLocal 22382, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the ActIV.THE LIABILITY OF TIIE ASSOCIATION FOR THE UNFAIR LABOR PRACTICESCOAIMII1"TED BY HUMEThe complaint alleged that by virtue of the fact that the Association, amongother things, advised its membeis relative to their respective tabor policies andother matters incident thereto, including the negotiation and execution of col-lective bargaining contracts covering the employees of its members, the Associa-tion is an employer within the meaning of the Act. The joint answer of therespondents neither admitted nor denied these allegations although at the hear-ing, the Association concedes that it is an employer within the meaning of theAct.The Association cannot be chargedipso factowith violating the Act, be-cause one of its members may have committed an unfair labor practice withoutsome showing of participation therein by the AssociationThe facts tinder Sec-tion III, A and B, show that Clough, a field representative of the Association,attended a meeting at the Hume cannery in August 1945, which was also attendedby Hume's "regular" employees, several representatives of Local 22382, about7 or 8 representatives of Teamsters, and by Gallardo, and Fordham represent-ing Hume, and that Clough "asked" the assembled employees to clear through"the Teamsters' Organization in order to keep the plant operating in a peace-ful manner so they could pack their peaches " According to the credible testi-mony of Heagle, Clough, in answer to a question put to him by Heagle, as towhether the "regular" employees "would be forced" to sign dues check-off authori-zations if they cleared as suggested, Clough replied in the negativeThe recordshows that none of the "regulars" signed any clearance slips in the Teamsters,Steamship Co v N L R. B.,116 F (2d) 480, 481 (C C A. 5), cert den 313 U S 582;N. L. B. B. v Gluek Brewing Co, et at.,144 F (2d) 847, 853 (C CA. 8) ; Warehousemen'sUnion v. N. L. B B.,121 F. (2d) 84, 87 (App. D. C.), cert. den 314 U. S. 674;N. L. R. B.v National Broadcaetinq Company, et (it,150 F (2d) 895 (C C A 2).'- In theMatter of A J. Showalter Company,64 N L R. B. 573, the Board held that thethreat of it loss of business, sufficient even to cause the plant to be shut down, did not justifythe president in telling his employees of the threat and the effect it might have on theirjobs if they continued to remain members of a certain union. In the recent case ofMatterof Toledo Desk&Fixture Company,65 N. L R.B. 1086, the same principle was againannounced when the employer urged that, to recognize the C. I. 0. would deprive it of theright to usethe A F of L. label and thereby render its products unsalable in their customarymarkets G.W. HUME COMPANY565in response to this request, but that they did exec-ate new clearance slips inLocal 22382 and the cannery continued in uninterrupted operation until November19, 1945.Moreover, none of the "regulars" executed new check-off authoriza-tions after they had executed the revocations in June 1945 It is a fact that those"regulars" who did not remain in good standing in Local 22382 were later dis-charged by Hume at the behest of that organization, but those discharges werenot the result of any unfair labor practices of the AssociationClough's officialstates with the Association was not developed at the hearing beyond the state-pnent by counsel for the Association, that he was an "employee" and the state-ment of Birchall that, so far as he knew, Clough was a "field representative."Such statements, uncontroverted, are insufficient to attach to the Association re-sponsibility for whatever Clough may have clone at the August 1945 meetingwhen the peach canning season was being threatened by the demands of AFL1hat went beyond the terms of the Master Agreement.Moreover, assuming thatClough had authority to bind the Association, Clough's statements on thatoccasion must be read in the atmosphere of the occasion.He (lid not threatenanyone, but he did appeal to the employees for co-operation and, in explainingthat no check-off of dues would be involved, pointed out, in effect, that clearingthrough Teamsters would be no more than a gesture. That Clough nor theAssociation entertained an idea ofcompellingsuch action is clearly shown bythe telephone cony ei sation of early November 1945, between President Hume,with a representative of Local 22382 present at Hiime's end, wherein Cloughadvised Hume not to discharge any employee on the seniority list because hewas not in good standing with Local 22352The undersigned is convinced, andfinds, that the evidence is insufficient to base a finding that the Associationviolated the Act by the acts and statements of Clough, as described above, nordoes the evidence show that the Association participated in the unfair laborpractice committed by HumeAccordingly, the undersigned will recommendthat the allegations of the complaint with respect to the Association be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Hume set forth in Section III, above,occurring in connectionwith the operations of Hume described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to be unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce and the free flow ofcommerce.VI THE REMEDYHaving found that Hume has engaged in unfair labor practices, the under-signed will recommend that it cease and desist therefrom and take the followingaffil mative action which it is found will effectuate the policies of the Act.Since it has been found that Hume discriminated in regard to the hire andtenure of employment of the 1S persons whose names appear on Appendix B,hereto annexed, by discharging them and thereafter refusing to reemploy some ofthem '3 because they, and each of them, had failed and retused to remain mem-bers in good standing in Local 22382, the undersigned will recommend that therespondent offer to each of them who has not been heretofore reinstated imme-diate and full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges.3i The record is not clear how many "regular" employees have been rehired since Novem-ber 20, 1945. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it has been found that Hume disciiminated in regard to the hire andtenure of employment of Clarence McVay, a seasonal employee, the undersignedwill recommend that Hume offer him immediate and full reinstatement to hisformer or substantially equivalent position, without pi ejudice to his seniorityor other rights and privileges, and make him whole for any loss of, pay he mayhave suffered by reason of such discrimination, by payment to him of a sumof money equal to the amount he normally would have earned as wages duringthe period from December 7, 1945, the date of his discharge, to the date of Hume'soffer of reinstatement to him, less lus net eoinings" during said periodHow-ever, since Hume's business is seasonal, it is possible that the cannery may not bein operation at the time said otter of leinstatement is made; in that event theoffer of reinstatement of McVay shall become effective at such time as Hume'sseasonal business next begins.Met cover, since McVay, is a seasonal employee,the undersigned will not recommend back pay for the period in which he normallywould not have worked in Hume's cannery, nor will the undersigned recommendthe deduction as earnings of any monies earned elsewhere by him during suchperiod.Since it has been found that Clemie Robinson, Monroe Robinson, Thomas L.Broil, Ruth Waite, Agnes Hopkins, Myrtle Brown, Genevieve Alsup, MargueriteWatts, Clifford C. Luther and R B Rearick (the persons whose names appear onAppendix C, hereto annexed) are seasonal employees and had been reinstatedby Hume prioi to the heating herein, the undersigned will recommend that Humemake them whole for any loss of pay they may have suffered by reason of Hunie'sdiscrimination against them, by payment to each of them of a sum of moneyequal to the amount he or she normally would have earned as wages during thepei nod from November 21, 1945, the date of their discharges, to the (late wheneach of then was reinstated by Hume, less his or her net earnings during suchperiodSince Hume's business is seasonal in nature and since the pen sons namedin this paragraph are seasonal employees, the undersigned will not recommendback pay for the periods in which they normally would not have worked inHume's cannery, not, will the undersigned recommend the deduction as earningsof any monies earned elsewhere by them during Such periods.At the time of the hearing Oscar Johnson, a "regular" employee was in themilitary forces of the United States and is accordingly not available for imme-diate reinstatement.Therefore, the undersigned will recommend that Hume,upon application by Johnson within ninety (90) days after his discharge fromthe aimed forces of the United States, offer him reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges.The undersigned will further recommend that Hume makeJohnson whole for any loss of earnings lie may have suffered by reason of Hume'sdiscrimination against bin), by payment to him of a sum of money equal to theamount he normally would have earned as wages during the period: (1) betweenNovember 20, 1945, the date of his discharge, and the date of his entry in thearmed forces of the United States and (2) between the date five (5) days afterJohnson's timely application for reinstatement by Hume and the actual offerof reinstatement, less his net earnings during these periods.Since it has been found that A E Berry, Ernest G Bishop, Viler Bjorkhmd,Jasper J. Bobb, Harold Dillard, William J Ely, Clyde Faddis, H F. Frazier,SiBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incuried by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Ciossett Lumber Company,8 N L 11 B 440 Monies received for work perfoimed uponFederal, State, county, municipal, or other work-relief piojects shall be considered as earn-ings.SeeRepublic Steel Corporation v. N. L. R B.,311 U S 7 G.W. HUME COMPANY567Hai-lieFi'ischneckt, Irwin C. Heagle,° T Boyd McKamey, Archie Miller, A. E.Moore, Harry E Pierson, Abe Thiessen, Neal Watts, and It B. White (the per-sons whose names appear on Appendix B, hereto annexed) are "regular" em-ployees and were also d iscriuuuatorily discharged by Hume, and that anundetermined number of them have been reinstated by Hume, the undersignedwill recommend that Hume make each of them whole for any loss,of pay he mayhave suffered by reason of Hume's discrimination, by payment to each of a sumof money equal to the amount he normally would have earned as wages during theperiod from the (late of the respective discharges to the date when each of themwas reinstated by Hume, or shall hereinafter be offered reinstatement, less hisnet earnings during such period.It has been found that by reason of the demands of AFL for changes in theMaster Agteenient, made prior to March 1, 1946, that contract expired by itsown terms on March 1, 1946, and that the contract of March 25, 1946, was in-tendedby theparties thereto to be a contract of indefinite duration, to incor-porate all the terms of the Master Agreement, and to be a new over-all agree-ment embodying the terms of the March 25, 1946, contract plus the provisionsof the Master AgreementSince it has been found that the March 25, 1946,contract constituted an unfair labor practice on the part of Hurne, the undersignedwill recommend that Hume be ordered to cease and desist from giving effect tosaid contract and such other contracts, understandings, supplements, extensions,or other agreements as may have been related thereto, provided, however, in sodoing, Hume shall not be requii ed or permitted to vary those provisions of suchcontracts, understandings, supplements, extensions or other agreements whichestablishwages, hours of employment, rates of pay, sentoiity, or other sub-stantial rights of its employees, until such time as it new contract is entered intowith an exclusive collective bargaining representative of its employees dulycertified as such representative by the Board.In acceding to AFL's demand for the discharge of the 29 persons whose namesappear on Appendices B and C, hereto annexed, Hume violated Section 8 (3) ofthe ActNormally in cases in which an employer has unlawfully discriminatedagainst an employee by discharging him, in addition to affirmative relief, theBoard orders the emploSer to cease and desist from in any manner infringing,upon the rights guaranteed in Section 7 of the Act. In the instant case, how-ever, Hume discharged the 29 persons not to satisfy any purpose of its own but,rather, yielded to the pressure of AFL who refused to allow the cannery tooperate because the said 29 persons were not in good standing with Local 22382.Under such circumstances, and in view of the absence of any evidence thatdanger of other unfair labor practices is to be anticipated from Hume's conductin the past, the undersigned will not recommend that Hutne be enjoined fromthe commission of any and all unfair labor practicesNevertheless, the under-signed will recommend that Hume be ordered to cease and desist from the unfairlabor practice herein found JSSince it has been found that the evidence does not support the allegations ofthe complaint that the Association committed unfair labor produces, the under-signed will recommend that the allegations of the complaint with respect to theAssociation be dismissedSince John M Smith did not appear at the hearing and no evidence was intro-duced with respect to his status, the undersigned will recommend that the alle-gations of the complaint with respect to John M Smith be dismissed withoutprejudiceOn the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:w SeeMatter of American Car and Foundry Company,66 N L R. B 1031. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, International Brotheihood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated withthe American Federation of Labor, California State Council of Cannery Work-ers, affiliatedwith the American Federation of Labor, and Cannery WorkersUnion, Local 22382, affiliated with the American Federation of Labor, are labororganizations within the meaning of Section 2 (5) of the Act2.By discriminating in regard to the hire and tenure of employment of the29 persons whose names appear on Appendices B and C, hereto annexed, therebyencouraging membership in certain affiliates of the American Federation ofLabor and discouraging membership in Food, Tobacco, Agricultural and AlliedWorkers of Ameiica, affiliated with the Congress of Industrial Organizations,and other labor organizations, Hume has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Hume has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (1) of the Act4 By discriminating in regard to the hire and tenure and terms or conditionsof employment of its employees, through the medium of the illegal contract ofMarch 25, 1946, with Cannery Workers Union, Local 22382, and California State.Council of Cannery Workers, both affiliated with the American Federation ofLabor, to encourage membership in that oiganization. and discourage member-ship in Food, Tobacco, Agricultural and Allied Workers Union of America,affiliated with the Congress of Industrial Organizations, Hume has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.5The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6Califoinia Processors and Growers, Inc, did not violate the Act as allegedin the complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, GW. Hume Company, Turlock, Cali-fornia, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Recognizing the Cannery Workers Union, Local 22382, and CaliforniaState Council of Cannery Workers, both organizations being affiliated with theAmerican Federation of Labor, as the exclusive representatives of its employeesfor the purposes of collective bargaining unless and until said organizations,or either of them, shall be certified by the National Labor Relations Board asthe exclusive representative of such employees;(b)Giving effect to its contract dated March 25, 1946, with California StateCouncil of Cannery Workers and Cannery Workers Union, Local 22382, bothorganizations being affiliated with American Federation of Labor, or to anyextension, renewal, modification or supplement thereto, or to any superseding con-tract with those labor organizations, or any other labor organization or affiliatethereof, provided, however, in so doing, Hume shall not be required or permittedto vary those provisions of such contracts, understandings, supplements, exten-sions,ar other agreements which establishes wages, hours of employment, ratesof pay, seniority, or other substantial rights of its employees unless and until G.W. HUME COMPANY569said organizations, or either of them, shall be certified by the National LaborRelations Board as the representatives of Hume's employees ;(c)Discouraging membership in Food, Tobacco, Agricultural and Allied Work-ers Union of America, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discharging or refusing toreinstate any of its employees, or in any other manner discriminating in regafrdto their hire and tenure of employment or any term or condition of employment;(d)Encouraging membership in Federal Labor Union Local 22382, or anyother labor organization, by yielding to pressure from that organization, or otherpressure, through discharge or refusal to, reinstate any employee or through anyother form of discrimination in regard to hire or tenure of employment or anyterm or condition of employment2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to the persons whose names appear on Appendices B and C, heretoannexed, immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and other rights andprivileges in the manner set forth in "The remedy" ;(b)Make whole in the manner set forth in "The remedy" the persons whosenames appear on Appendices B and C, hereto annexed, for any loss they may havesuffered ;(c)Withdraw and withhold all recognition from California State Council ofCannery Workers and Cannery Workers Union, Local 22382, both organizations-being affiliated with the American Federation of Labor, as the exclusive repre-sentatives of its employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment and other conditions of employmentunless and until said organizations, or either of them, shall have been certified bythe National Labor Relations Board as the representatives of such employees;(d)Post at its Turlock, California, cannery copies of the notice attachedhereto and marked Appendix D. Copies of the notice, to be furnished by theRegional Director for the Twentieth Region, after being duly signed by the Humerepresentative, shall be posted by Hume immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Hume to insure that said notices are notaltered, defaced or covered by any other material;(e)F'ilewith the Regional Director for the Twentieth Region, on or beforeten (10) days from the date of the receipt of this Intermediate Report, a reportin writing setting forth in detail the manner and form in which Hume has com-plied with the foregoing recommendationsIt is further recommended that unless Hume notifies said Regional Directorin writing within ten (10) days from the receipt of'this Intermediate Reportthat it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Hume to take the action aforesaid.It is further recommended that the complaint with respect to the CaliforniaProcessors and Growers, Inc., be dismissed.It is further recommended that the complaint with respect to the discharge ofJohn M. Smith be dismissed without prejudice.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant to 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of it brief in support thereof Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the BoardAny party desiring to submit a briefin support of the Intermediate Report shall do so within fifteen (15) (lays fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional Director.HOWARD MYERS,Trial Eramaner.Dated May 20, 1946.A E. PerryErnest G. BishopVider BjorklundJasper J. BobbHarold DillardWm. J. ElyClyde FaddisH. F. FrazierHarlie FrischknecktIrwin C. HeagleOscar JohnsonT.Boyd McKameyArchie MillerA. E MooreHarry E. PiersonA. E BerryErnest G. BishopVider BjorklundJasper J. BobbHarold DillardWm J. ElyClyde FaddisH. F. FrazierHarlie FrischknecktClemie RobinsonMonroe RobinsonThomas L BrollClarence McVayRuth WaiteAgnes HopkinsAPPENDIX AAPPENDIX BAPPENDIX CAbe ThiessenNeal WattsR. B. WhiteClemie RobinsonMonroe RobinsonThomas L. BroilClarence McVayRuth WaiteAgnes HopkinsMyrtle BrownGenevieve AlsipMargueriteWaftsClifford C. LutherR. E. RearickJohn M SmithIrwin C. HeagleOscar JohnsonT. Boyd McKameyArchie MillerA E. MooreHarry E. PiersonAbe ThiessenNeal WattsR B WhiteMyrtle BrownGenevieve AlsupMarguerite WattsClifford C LutherR E Reariek C.W. HUME COMPANYAPPENDIX DNOTICE TO ALL EMPLOYEES571Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will offer to ClarenceMcVayand Oscar Johnson immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges enjoyed,'and makethem whole for any loss of pay suffered as a result of the discrim i nation.We will offer to those of the employees named below who have not beenreinstated already, immediate and full reinstatement to their former orsubstantial]y equivalent positions without prejudiceto anyseniority or otherrights and privileges enjoyed,and make each of the following whole for anyloss of pay suffered as a result of the discrimination.A E. BerryClyde FaddisA E MooreErnest G BishopB. F. FrazierHarry E. PiersonWider BjorklundHarlie 1+'rischknecktAbe ThiessenJasper J BobbIrwin C BeagleNeal WattsHarold DillardT Boyd McKameyItB.WhitelVal. J. ElyArchie MillerWe vv ill make whole the follovN mg for any loss of pay suffered as a resultof our discrimination against themClemie RobinsonAgnes HopkinsClifford C LutherMonroe RobinsonMyrtle Brown11E RearickThomas L. BroilGenevieve AlsupRuth WaiteMarguerite WattsWe will not encourage membership in Cannery Workers Union, Local22332, or in any other labor organization, by yielding to pressure from thator any other labor organization, ox other pressure, tinougli discharges orrefusal to reinstate any employee or through any other form of discrimina-tion in regard to hire or tenure of employment or any term or condition ofemployment.All our employees axe free to become or remain members of Food, Tobacco,Agricultural & Allied Workers Union of America, CIO, or any other labororganizationWe will not discriminate in regard to lure or tenure of em-ployment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organi-zation.G.W. HUME CODIPANY,Employer.Dated------------------By ---------------------------------------(Represeiitative)(Title)Noro: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act atter discharge from the Armed Forces.This notice must remain posted for 60 clays from the (late hereof, and must notbe altered, defaced, or covered by any other material.